 

Case 3:19-cv-30027-MGM Document5 Filed 03/14/19 Page 1 of 70

COMMONWEALTH OF MASSACHUSETTS
Hampshire, ss Superior Court
Civil Action No. 19cv019

CERTIFICATION

I, Harry Jekanowski, Jr., Clerk of the Superior Court for the County of Hampshire do hereby

certify that the attached is a true copy of the entire file and docket entries..

Jane Doe I and Jane Doe II
vs,

City of Northampton, et als

Witness my hand and the seal of the
Superior Court Department of the Trial

Court this] 1th day of March 2019

fry Bask Ae

Harryekanows i, Jr.
Clerk/Magistrate

 

 
HAMPSHIRE COUNTY
Public Docket Report

 
 

1980CV00019 Doe, I, Jane et al vs. City of Northampton et al

 

V-3002 GONMONWEALTIFOF MAGBACHESETHY Page 2 of 70,

 

CASE TYPE: Actions Involving the State/Municipality FILE DATE: 01/29/2019

ACTION CODE: AB‘ CASE TRACK: A- Average

DESCRIPTION: _Tortious Action involving the
Commonwealth, Municipality, MBTA,

etc.
CASE DISPOSITION DATE 03/11/2019 CASE STATUS: Closed
CASE DISPOSITION: Transferred to another Court STATUS DATE: 03/11/2019

 

 

 

CASE JUDGE: CASE SESSION: CivilA

 

 

 

Plaintiff Attorney

Doe ll, Jane Michael G Malkovich
Xanthakos & Malkovich
Xanthakos & Malkovich

43 Center St Suite 101
Northampton, MA 01060
Work Phone (413) 584-2764
Added Date: 01/29/2019

Attorney
Stella Electra Xanthakos
Xanthakos & Malkovich
Xanthakos & Malkovich

43 Center St

Northampton, MA 01060
Work Phone (413) 584-2764
Added Date: 01/29/2019

Plaintiff Attorney ;
Doe, |, Jane Michael G Malkovich
~ 7 _ Xanthakos & Malkovich
Xanthakos & Malkovich

43 Center St Suite 101
Northampton, MA 01060
Work Phone (413) 584-2764
Added Date: 01/29/2019

Attorney

Stella Electra Xanthakos
Xanthakos & Malkovich
Xanthakos & Malkovich

43 Center St

Northampton, MA 01060
Work Phone (413) 584-2764
Added Date: 01/29/2019

Defendant
Bagdon, Brian

 

 

315870

536050

315870

536050

 

 

 

Printed: 03/11/2019 9:53 am Case No: 1980CV00019

 

Page: 1

 

 

 

 
 

HAMPSHIRE COUNTY
Public Docket Report

 

 

Defendant
Bianca, Principal (formerly Assistant Principal),
Joseph

Defendant
Board of Trustees of Smith Vocational High School

Defendant
Brown, Kevin

Defendant
City of Northampton

Defendant
Does I-V, John

Defendant
Does, Mary .

Defendant
Hanlon, Cody

Defendant
Linkenhoker, Superintendent, (formerly principal),
Andrew

 

 

 

 

 

 

 

Date Fees/Fines/Costs/Charge Assessed - Paid Dismissed Balance

01/29/2019 — Civil Filing Fee (per Plaintiff) 480.00 480.00 0.00 0.00
Receipt: 5626 Date: 01/29/2019

01/29/2019 = Civil Security Fee (G.L. c. 262, § 4A) 20.00 20.00 0,00 0.00
Receipt: 5626 Date: 01/29/2019

01/29/2019 Civil Surcharge (G.L. c. 262, § 4C) 15.00 15.00 0.00 0.00
Receipt: 5626 Date: 01/29/2019

01/29/2019 Fee for Blank Summons or Writ 25.00 25.00 0.00 0.00
(except Writ of Habeas Corpus) MGL
262 sec 4b Receipt: 5626 Date:
01/29/2019

 

 

 

 

 

 

 

 

 

Printed: 03/11/2019 9:53 am Case No: 1980C\V00019 Page: 2

 

 

 
eter

   
    

7-MGM Document 5 Filed 03/14/19 Page 4 of 70
COMMONWEALTH OF MASSACHUSETTS

HAMPSHIRE COUNTY

Public Docket Report

   

 

 

Date

 

 

Ref

 

 

Description

 

 

01/29/2019

03/11/2019

 

03/11/2019

Attorney appearance

Notice of Removal to the United States District Court filed by
Applies To: City of Northampton (Defendant)

Case removed to U.S. District Court. Certified copies mailed to Attorney
Frankel Pelletier,

 

Case transferred to another court.

 

 

Printed: 03/11/2019 9:53 am

Case No: 1980CV00019 Page: 3

 

 

 

 
 

 

PBL Ta SSE SEE

Case 3:19-cv-30027-MGM Document5 Filed 03/14/19 Page 5 of 70
Case 3:19-cv-30027-MGM Document1 Filed 03/01/19 Page 1 of 3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS
WESTERN DIVISION

CIVIL ACTION NO, 3:1 9-CV-30027

JANE DOE I AND JANE DOE IL, ) 2
Plaintiffs ) 3
) eS
vs. 5 256 e
2ESo|{ 2
CITY OF NORTHAMPTON, ) es Res 8
BOARD OF TRUSTEES OF SMITH ) £2 258 a
VOCATIONAL HIGH SCHOOL, ) sess so.
ANDREW LINKENHOKER, - ) wo 88 E39
SUPERINTENDENT, (FORMERLY PRINCIPAL), ) ESSE Be
JOSEPH BIANCA, PRINCIPAL, ) SE 28238
(FORMERLY ASSISTANT PRINCIPAL), ) e855
KEVIN BROWN, BRIAN BAGDON ) 8b e5
Defendants ) g 8 4 36
£8
NOTICE OF REMOVAL

 

NOW COMES the defendant, City of Northampton (hereinafter “Petitioner”), by its
attorneys, and pursuant to 28 U.S.C. § 1441, et seq. states as follows:

1. The Petitioner exercises its rights under the provisions of 28 U.S.C. § 1441, et seq., to
remove this action from the Superior Court, Department of the Trial Court,
Commonwealth of Massachusetts, Hampshire County, in which this case is now
pending under the name and style: Jane Doe I, et al. vs. City of Northampton et al.,
Civil Action No, 1980CV00019.,

2. This is an action in which the district courts of the United States have been given

- original jurisdiction in that it arises under the laws of the United States as provided in

28 U.S.C. § 1331.

 

ATM y JER: AIVOR] IB
629878 ee

ihr

| rere 2 ee tet rt el i) SET,

Pareja Hapsechunots

sf

   

 

 
629878

 

Case 3:19-cv-30027-MGM Document5 Filed 03/14/19 Page 6 of 70

Case 3:19-cv-30027-MGM Document 1 Filed 03/01/19 Page 2 of 3
Page 2 of 3

3. This action was filed on or about January 29, 2019. Petitioner became aware of the

filing of the Complaint in the above-captioned action by and through counsel, who
obtained a copy of same on February 8, 2019. In accordance with the requirements of
28 U.S.C. § 1446, this Notice of Removal is filed within thirty (30). days after the

receipt by Petitioner of the complaint in the above-captioned action.

- Pursuant to 28 U.S.C. § 1446, the Petitioner is filing contemporaneously with this

Notice of Removal copies of the following obtained by it in this action (attached
hereto as Exhibits 1 and 2, respectively):
1. Plaintiffs’ Complaint; and

2, Superior Court, Department of the Trial Court, Commonwealth of
Massachusetts, Civil Action Cover Sheet.

. Based on the foregoing, the Petitioner respectfully requests that this action be

removed from the Superior Court, Department of the Trial Court, Commonwealth of
Massachusetts, Hampshire County, to the United States District Court for the District
of Massachusetts, Western Division, the District and Division where the action is

pending.

. Written notice of the filing of this Notice will be given to the adverse party.

. Acopy of this petition will be filed with the clerk of the Superior Court Department,

Hampshire County.
Case 3:19-cv-30027-MGM Document 5 Filed 03/14/19 Page 7 of 70 |
Case 3:19-cv-30027-MGM Document1 Filed 03/01/19 Page 3 of 3
Page 3 of 3

WHEREFORE, the Petitioner respectfully requests that this action be removed to this Court
and that this Court accept jurisdiction of this action and that this action be placed on the docket
of this Court for further proceedings, as though this action had originally been instituted in this
Court.

Respectfully Submitted,

THE DEFENDANT,
CITY OF NORTHAMPTON,
Dated: March 1, 2019

By /s/ Nancy Frankel Pelletier

Nancy Frankel Pelletier, Esq.

BBO # 544402
npelletier@robinson-donovan.com
Direct Fax (413) 452-0389

David S. Lawless, Esq.

BBO # 664754
dlawless@robinson-donovan.com
Direct Fax (413) 452-0370

Robinson Donovan, P.C.

1500 Main Street, Suite 1600

Springfield, Massachusetts 01115

' Phone (413) 732-2301

_ CERTIFICATE OF SERVICE

I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-registered participants** on this 1° day of
March 2019.

Stella Xanthakos, Esq.
Michael G. Malkovich, Esq.
Xanthakos & Malkovich

43 Center St.

Northampton, MA 01060
/s/ Nancy Frankel Pelletier
Nancy Frankel Pelletier, Esq.
David S. Lawless, Esq.

629878

 
Case 3:19-cv-30027-MGM Document5 Filed 03/14/19 Page 8 of 70
Case 3:19-cv-30027-MGM Document1-1 Filed 03/01/19 Page 1 of 15

EXHIBIT 1

 
Case 3:19-cv-30027-MGM Document 5 Filed 03/14/19 Page 9 of 70
Case 3:19-cv-30027-MGM Document 1-1 Filed 03/01/19 Page 2 of 15

COMMONWEALTH OF MASSACHUSETTS

HAMPSHIRE, SS. . SUPERIOR COURT
DOCKET NO. 7

JANE ‘DOE I AND JANE DOB II,
Plaintiffs
v.

CITY OF NORTHAMPTON,
BOARD OF TRUSTEES OF SMITH
VOCATIONAL HIGH SCHOOL, | |
ANDREW LINKENHOKER, SUPERINTENDENT;: ;
(formerly PRINCIPAL), FAMIPSHIRESUPERIOR coun :
JOSEPH BIANCA, PRINCIPAL,
(formerly ASSISTANT PRINCIPAL), JAN 29 2019
KEVIN BROWN,
BRIAN BAGDON, HARRY JEKANUWSKI, JF
CODY HANLON, and CLERKINNAGIETAAT
MARY DOES AND JOHN DOES I-V, |

Defendants

 

Introduction .
1. Plaintiff Jane Doe I is an individual who is a former student at Smith Vocational High School.’
2. Plaintiff Jane Doe II is an individual and is the mother of Jane Doe I,
3, Defendant City of Northampton is a municipal corporation whose principal place of business |

is in Northampton, Massachusetts, responsible for the funding and operation of Smith Vocational:

High School. ma

 

 
 

 

Case 3:19-cv-30027-MGM Document5 Filed 03/14/19 .Page 10 of 70°”
Case 3:19-cv-30027-MGM Document 1-1 Filed 03/01/19 Page 3 of 15

4, Defendant Board of Trustees of Smith Vocational High School is a school committee

. authorized by the laws of the Commonwealth to operate, manage and govern the Smith

Vocational High School.

5. Defendant Andrew Linkenhoker is the Superintendent and, at times relevant to this action,
was the Principal of Smith Vocational High School.

6. Defendant Joseph Bianca is the Principal and, at times relevant to this action, was the
Assistant Principal of Smith Vocational High School. |

7. Defendant Brian Bagdon, at times relevant to this action, was employed by Smith Vocational
High School as its varsity wrestling coach.

8, Defendant Kevin Brown, at times relevant to this action, was a Security Officer for Smith
Vocational High School.

9, Defendant Cody Hanlon isan individual who is a former student at Smith Vocational High
School. |

10. Mary and John Does I-V are individuals whose conduct has not yet been fully identified who
contributed to the harm to the plaintiffs, .
11. Plaintiffs timely and duly served presentment letters pursuant to M.G.L. Chapter 258,
Section 4 on defendants City of Northampton and the Trustees of ‘Smith Vocational High School.

12, This court has jurisdiction pursuant to M.G.L. Chapter 212, Section 3. 4

Summary of Facts

13. On or about January 30, 2016, the plaintiff, Jane Doe I, was 15 years old and participated

With the Smith Vocational High School wrestling team at a wrestling tournament.
 

Case 3:19-cv-30027-MGM Document5 Filed 03/14/19 . Page 11 of 70
Case 3:19-cv-30027-MGM Document 1-1 Filed 03/01/19 Page 4 of 15

14, The wrestling team was transported to the meet in a small school bus provided by Smith '
Vocational High School, and the bus was operated by defendant Brian Bagdon, the coach of the .
wrestling team.

15, While retuming on the bus from the wrestling meet, plaintiff Jane Doe I, who was 15 years
old, was sexually assaulted by defendant Corey Hanlon in the bus, within view of the other
members of the wrestling team, and in close proximity to defendant Bagdon,

16, Neither Coach Bagdon nor a chaperone (name unknown) intervened to stop the sexual

assault or to protect the plaintiff. |

17, The incident came to the attention of defendants Joseph Bianca, Vice Principal, Andrew

Linkenhoker, Principal, and Kevin Brown, Security Officer of Smith Vocational High School,

and rather than condueting a proper investigation and taking appropriate actions to protect and '
support plaintiff Jane Doe I, they characterized the incident as inappropriate sexual actions and
treated the plaintiff as being at fault,

18, Defendants Bianca and Brown interrogated the plaintiff in the presence of other school

personnel, castigated her for the incident, and issued a two day out of school suspension.

19. Prior to the incident, defendants Bianca and Linkenhoker were aware that the plaintiff was

experiencing emotional and psychological issues.

20. Following the incident, rather than providing emotional support and intervention for the

plaintiff, defendants Bianca, Linkenhoker, and Brown treated the plaintiff as a disciplinary

problem and treated her differently from the male perpetrator of the sexual assault.

21. When information about the sexual assault circulated at the school, the plaintiff became the

target of bullying and harassment by other students,
Case 3:19-cv-30027-MGM Document5 Filed 03/14/19 Page 12 of 70
Case 3:19-cv-30027-MGM Document 1-1 Filed 03/01/19 Page 5 of 15

22. Despite knowledge of this harassment by other students, defendants Bianca, Linkenhoker,
Brown, and other agents and employees of Smith Vocational High Schoo! failed to properly
intervene to protect the plaintiff. |

23. Information about the incident was disseminated among the teachers and staff of Smith
‘Vocational High School, and the plaintiff felt disapproval from her teachers and others.

24, As result of the hostile environment that developed within the high school, the plaintiff

_ suffered severe emotional distress, which began to have a significant negative impact on her
social and academic performance,

25. As the plaintiff's performance and emotional health deteriorated at the school, rather than
address her emotional needs related to the sexual assault, defendant Bianca issued more
disciplinary actions and denied the plaintiff participation in extracurricular activities.

26, As a result of the sexual assault, the hostile environment in the school created by the
bullying and harassment by other students, the plaintiff's emotional difficulties, and the
interference with her academic and athletic participation at the school, the plaintiff became
despondent, depressed, and severely emotionally distressed,

27. The actions of defendants Bianca, Linkenhoker, and Brown directly interfered with the
plaintiff’s participation in school activities, caused the plaintiff to suffer harassment and abuse by’
other students, and deprived her of the opportunity to pursue her education.

28. Rather than treating Jane Doe I as the victim of a crime, Bianca criticized her and suggested '
she was at fault in speaking with Jane Doe I, and made inappropriate and disparaging comments |

about Jane Doe I to her mother, Jane Doe II,

 

 
 

Be PES SPEIER ENTE ERIS TGS SSR a US A DS

Case 3:19-cv-30027-MGM Document5 Filed 03/14/19 Page 13.of 70
Case 3:19-cv-30027-MGM Document 1-1 Filed 03/01/19 Page 6 of 15

29, Jane Doe | eventually transferred to another school, and agents of Smith Vocational High
School caused additional harm by forwarding private (disciplinary) records to her new school,

which included that the plaintiff had engaged in inappropriate sexual conduct.

Count I: Neg ligence - Board of Trustees of Smith Vocational High School

M.G.L.. 6. 258.8 2

 

30, The plaintiffs incorporate by reference paragraphs | through 29 above, and make them a part
hereof. | | |

31. Defendant Trustees of Smith Vocational High School negligently hired Brian Bagdon as a
coach for the wrestling team and negligently failed to establish procedures, protocols, and/or
guidelines and to properly train him to protect the students under his supervision as the coach of
the wrestling team.

32. Brian Bagdon, as coach of the wrestling team and an agent of defendant, Smith Vocational
High School, negligently failed to monitor and control the students under his care and
supervision during travel from a wrestling tournament, and as a result, the plaintiff was sexually
assaulted and suffered extreme physical and emotional distress. |
33. Andrew Linkenhoker, as Principal of Smith Vocational High School and an agent of
defendant Board of Trustees of Smith Vocational High School, negligently hired Brian Bagdon

as a coach for the wrestling team, negligently failed to establish procedures and guidelines and to
properly train him to protect the students under his supervision, and negligently failed to monitor
his performance as a coach. |

34. Linkenhoker, as an agent of the Board of Trustees of Smith Vocational High School,

negligently failed to investigate the plaintiff's assault, negligently castigated and disciplined the

 

 
UL ESRSRE ST SS Ee SET BUDS DCP 8 EEE GST ETS ESE PE AE eb YE

Case 3:19-cv-30027-MGM Document5 Filed 03/14/19 Page 14 of 70
Case 3:19-cv-30027-MGM Document 1-1 Filed 03/01/19 Page 7 of 15 ;

plaintiff, rather than recognizing that she was a victim of sexual assault, negligently failed to
provide appropriate emotional support and intervention to protect her from the hostile
environment at the school, and negligently deprived her of a suitable educational environment.
35, Joseph Bianca, as Vice Principal of Smith Vocational High School and an agent of the Board
_ of Trustees of Smith Vocational High School, negligently hired Brian Bagdon as a coach for the
wrestling team, negligently failed to establish procedures and guidelines and to properly train
him to protect the students under his supervision, and negligently failed to monitor his
performance as a coach.

36. Bianca negligently failed to investigate the plaintiff's assault, negligently castigated and
disciplined the plaintiff rather than recognizing that she was a victim of sexual assault,
negligently failed to provide appropriate emotional support and intervention to protect her from
the hostile environment at the school, and negligently deprived her of a suitable educational
environment.

37, Kevin Brown, as the Security Officer of Smith Vocational High School and an agent of the
Board of Trustees of Smith Vocational High School, negligently failed to investigate the
plaintiff's assault, negligently castigated and disciplined the plaintiff rather than recognizing that
she was a victim of sexual assault, negligently failed to provide appropriate emotional support
and intervention to protect her from the hostile environment at the school, and negligently
deprived her of a suitable educational environment.

38, As adirect and proximate result of the negligence of defendant, the Board of Trustees of
Smith Vocational High School, through its agents, the plaintiff was sexually assaulted, subjected

to unjustified accusations, demeaned by staff, harassed by fellow students,.and forced to endure a

|

 

 
 

Case 3:19-cv-30027-MGM Document5 Filed 03/14/19 Page 15 of 70
Case 3:19-cv-30027-MGM Document 1-1 Filed 03/01/19 Page 8 of 15

hostile environment at school, and suffered extreme emotional and physical distress, including
but not limited to severe depression, isolation, suicidal ideation, and loss of educational

opportunities, and required psychiatric treatment,

Count II: Negligence - City of N to

39, The plaintiffs incorporate by reference paragraphs 1 through 38 above, and make them a part,
hereof, |

40. Defendant City of Northampton, as the municipal authority under which Smith Vocational
High School provides education to citizens of Northampton, and as the entity providing funds
and supervision for the education of students at Smith Vocational High School, is responsible for
the actions of its agents, employees of Smith Vocational High School, in providing such

educational services.

Count Il: 42 U.S.C. § 1983 - Andrew Linkenhoker
4}. The plaintiffs incorporate by reference paragraphs 1 through 40 above, and make them a part

hereof.

42, At all times relevant to this action, defendant Andrew Linkenhoker was acting under color of
state law. .

43. Defendant Linkenhoker, as Principal of Smith Vocational High School, had a duty to

conduct a proper investigation into the sexual assault of the plaintiff, a duty to recognize a 15~
year-old would be a victim pursuant to Massachusetts law, a duty to provide emotional support

and protection within the school environment, and a duty to protect the plaintiff's federal and

 

 

 
EOS sR EPPA ODT ae natty a ae RE TEL ds aD Seg SR gece UU PER ee ER SERS RESTS ET aeel PE AS TS UB TE Sg P ene Re 7

Case 3:19-cv-30027-MGM Document5 Filed 03/14/19 Page 16 of 70
Case 3:19-cv-30027-MGM Document1-1 Filed 03/01/19 Page 9 of 15

state due process rights and equal protection with respect to imposing discipline and protecting
the plaintiff's right to education; ‘

44, Defendant Linkenhoker deprived Jane Doe I of her constitutional rights to equal protection,
including but not limited to treating the plaintiff, Jane Doe I, differently from the male
perpetrator of the sexual assault, -

45, Linkenhoker deprived the plaintiff of her constitutionally protected due process rights by
imposing discipline on the plaintiff, despite the fact that she was the victim of a sexual assault,
and depriving her of the right to pursue her education without interference.

46. Linkenhoker, intentionally, willfully and without justification, deprived the plaintiff of her
rights, privileges, and immunities secured to her by the Constitution and the Jaws of the United
States, including, but not limited to, her rights to equal protection of law and due process rights »
to her obtaining education free from interference.

47, Asa result of the violation of her rights, the plaintiff suffered extreme emotional and

physical distress and loss of education opportunity.

Count IV: 42 U.S.C. § 1983 - Joseph Bianca .

48. The plaintiffs incorporate by reference paragraphs 1 through 47 above, and make them a part

hereof.

49. At all times relevant to this action, defendant Joseph Bianca was acting under color of state

law.
50. Defendant Bianca, as Vice Principal of Smith Vocational High School, had a duty to conduct

a proper investigation into the sexual assault of the plaintiff, a duty to provide emotional support

{
|
 

Case 3:19-cv-30027-MGM Document5 Filed 03/14/19 Page 17 of 70
Case 3:19-cv-30027-MGM Document1-1 Filed 03/01/19 Page 10 of 15

and protection within the school environment and to protect the plaintiffs federal and state due
process rights with respect to imposing discipline and protecting the plaintiff’s right to education. |
51. Defendant Bianca deprived the plaintiff, Jane Doe I, of her constitutional rights to equal
’ protection, including but not limited to treating Jane Doe I differently from the male perpetrator
of the sexual assault.

52. Bianca deprived the plaintiff of her constitutionally protected due process rights by imposing
discipline on the plaintiff, despite the fact that she was the viotim of a sexual assault, and
depriving her of the right to pursue her education without interference.

53. Bianca, intentionally, willfully and without justification, deprived the plaintiff, of her rights,
privileges and immunities secured to her by the Constitution and the laws of the United States,
including, but not limited to, her rights to equal protection of law and due process rights to her
obtaining education free from interference.

54, As a result of the violation of her rights, the plaintiff suffered extreme emotional and

physical distress and loss of education opportunity.

Count V: 42 U.S.C. § 1983 - Kevin Brown
55, The plaintiffs incorporate by reference paragraphs 1 through 54 above, and make them a part
hereof,
56. At all times relevant to this action, defendant Kevin Brown was acting under color of state
law,
57. Defendant Brown, as the Security Officer of Smith Vocational High School, had a duty to !

conduct a proper investigation into the sexual assault of the plaintiff, a duty to provide emotional

 

 
 

 

Case 3:19-cv-30027-MGM Document5 Filed 03/14/19 Page 18 of 70
Case 3:19-cv-30027-MGM Document 1-1 Filed 03/01/19 Page 11 of 15

support and protection within the school environment, and a duty to protect the plaintiff’s federal
and state due process rights with respect to imposing discipline and protecting the plaintiff’s
right to education. |

58. Brown deprived the plaintiff of her constitutionally protected rights by imposing discipline
on the plaintiff, despite the fact that she was the victim ofa sexual assault, and depriving her of
the right to pursue her education without interference.

59, Brown, intentionally, willfully and without justification, deprived the plaintiff, of her rights,
privileges and immunities secured to her by the Constitution and the laws of the United States,
including, but not limited to, her rights to equal protection of law and due process rights to her
obtaining education free from interference,

60. As a result of the violation of her rights, the plaintiff suffered extreme emotional and

physical distress and loss of education opportunity.

Count VI: Assault - Cody Hanlon

61. The plaintiffs incorporate by reference paragraphs 1 through 60 above, and make them a part

hereof.

62. Defendant Cody Hanlon assaulted the plaintiff, by putting her in fear and apprehension of an

indecent, sexual assault,

63. Asa direct and proximate result of defendant Hanlon’s assault, the plaintiff suffered -_

damages, including, but not limited to, fear and extreme emotional distress.

.

Count VI: Battery - Cody Hanlon

 
Case 3:19-cv-30027-MGM Document5 Filed 03/14/19 Page 19 of 70
Case 3:19-cv-30027-MGM Documenti-1 Filed 03/01/19 Page 12 of 15

64. The plaintiffs incorporate by reference paragraphs 1 through 63 above, and make them a part
hereof.

65. Defendant Cody Hanlon sexually assaulted and battered the plaintiff, by engaging in non-
consensual sexual contact, | | |

66, As a direct and proximate result of defendant Hanlon’s sexual battery, the plaintiff suffered
damages, including, but not limited to, extreme emotional distress, physical injury,

embarrassment, and other damages.

Count VI: Intentional Infliction of Emotional Distress - Cody Hanlon

67. The plaintiffs incorporate by reference. paragraphs 1 through 66 above, and make them a part
hereof.

68, Defendant Hanlon willfully and intentionally subjected the plaintiff to extreme and
outrageous conduct by sexually assaulting her, knowing that the assault would cause extreme
emotional distress,

69, As a direct and proximate result of defendant Hanlon’s conduct, the plaintiff suffered
damages, including, but not limited to, extreme emotional distress, physical injury,

embarrassment, and other damages.

0 : Negligent Infli of Emotional Distress -
68S 0 i ational High School -
GL. c s

70. The plaintiffs incorporate by reference paragraphs 1 through 69 above, and make them a part

hereof.

- eee ee Oe

 
Case 3:19-cv-30027-MGM Document5 Filed 03/14/19 Page 20 of 70
Case 3:19-cv-30027-MGM Document 1-1 Filed 03/01/19 Page 13 of 15 ,

TUES. no ERE EEE PETA

t

71, Plaintiff Jane Doe II attempted to intervene to protect her daughter from the hostile
~ environment iri the school, the unjustified disciplinary actions taken against her daughter, and the ;
extreme emotional distress her daughter was suffering as a result of the assault and her |
daughter’s fragile mental and emotional state. |
72, Defendants Linkenhoker, Bianca, and Brown, as.agents of the Trustees of Smith Vocational !
High School, negligently accused plaintiff Jane Doe II’s daughter of initiating the sexual assault

and demeaned her daughter’s character concerning the incident and her daughter’s mistreatment ,

at Smith Vocational High School.

73. The statements of defendant Linkenhoker, Bianca, and Brown were untrue, and constituted
extreme and outrageous conduct, which the defendants knew, or should have known, would

cause severe emotional distress to plaintiff Jane Doe II.

74. As a result of defendants Linkenhoker, Bianca, and Brown, plaintiff Jane Doe II suffered

extreme emotional distress, embarrassment, depression, and other damages.

Count VII: Lo Consortium - Board stees of Smith Vocational High School -
258, 8.2

75. The plaintiffs incorporate by reference paragraphs 1 through 74 above, and make them a part

hereof.

76, As a direct and proximate result of the negligent conduct of Andrew Linkenhoker, Joseph

Bianca, and Kevin Brown, the plaintiff, Jane Doe II, suffered the loss of consortium of her

| daughter, Jane Doe I.

77. The severe harm caused by the conduct by the defendants towards Jane Doe I resulted in

Jane Doe II suffering the loss of support, love, comfort, and companionship of her daughter.

 

 

 
 

Case 3:19-cv-30027-MGM Document5 Filed 03/14/19 Page 21 of 70
Case 3:19-cv-30027-MGM Document1-1 Filed 03/01/19 Page 14 of 15

Count IX: Defamation - Joseph Bianca, Mary and John Does J-V,
and Board of Trustees of Smith Vocational High Schoo]

78. The plaintiffs incorporate by reference paragraphs 1 through 77 above, and make them a part
hereof. |

79. The defendant Bianca and other defendants made slanderous comments regarding the
morality of Jane Doe I, allowed statements in her record to include that she had been involved in
inappropriate sexual activity, and disseminated those records to another institution,

80. Jane Doe I was 15 years old and was the victim of sexual assault, but was characterized as
responsible for the rape which took place on the school bus, |

81. As a direct result of the slanderous and libelous comments, Jane Doe I suffered harm to her

reputation and was subject to ridicule,

‘Pra er For Relief

WHEREFORE, the plaintiffs respectfully request judgment in favor of plaintiff Jane Doe I, on

Counts I, II, III, IV, V, VI, and IX, and in favor of plaintiff Jane Doe If on Counts VII and VII.

'

 
 

Case 3:19-cv-30027-MGM Document5 Filed 03/14/19 Page 22 of 70
Case 3:19-cv-30027-MGM Document 1-1 Filed 03/01/19 Page 15 of 15

Respectfully Submitted,
Jane Doe I and Jane Doe II
By Their Attorneys,

Sg kc [29 lq

Sélla Xanthakos, Esquire
BBO No. 536050
‘Michael Malkovich
BBO No, 315870
Xanthakos & Malkovich
43 Center Street - Suite 101
Northampton, MA 01060
Tel. (413) 584-2764

JURY DEMAND

The plaintiffs respectfully request a jury trial on all so triable issues,

SP ors

- Stella Xanthakos, Esquire

 
 

" ee : ep Pe See SEE ES Ba ESE MERE ATS | CREAR SSSR DOSES sre geben us “ WMT M
Case 3:19-cv-30027-MGM Document5 Filed 03/14/19 Page 23 of 70
Case 3:19-cv-30027-MGM Document 1-2 Filed 03/01/19 Page 1 of 2

 

EXHIBIT 2

 
 

 

mo SHEL tye ada ha SRE RSG Wig Cg pete ce aa eat ee oy Pe RE a

 

Case 3:19-cv-30027-MGM Document5 Filed 03/14/19 Page

 

24 of 70

 

Case 3:19-cv-30027-MGM Document 1-2 Filed 03/01/19 Page 2 of 2

A

 

 

 

 

 

 

 

 

 

 

 

 

DOCKET NUMBER Trial Court of Massachusetts
CIVIL ACTION COVER SHEET - The Superior Court
PLAINTIFF(8)s Jane five f, Jane Doe |! COUNTY
Hampshire

ADDRESB;

DEFENDANTS): —_Clly of Northampton, Board of Trustees of Smith Voralfonel High Schoo

Andrew Linkenhokar, Superinlondant, (formerty Principal), Kevin Brown, Brian Bagdon,
ATTORNEY: Stella Xanthakos snd Michael Matkovich Cody Hanlon, and Mary Does and John Does LV '
ADDRESS, 43 Contar St, - Suite 101, Nonhampton, MA 01080 ADDRESS: Chy Hall, 210 Main Greet, Northampton, MA 01080

 

 

Phrone: (413) 684.2764 ’

 

BBO: _ 898080: 918870 7
TYPE OF AG | iON AND TRACK DESIGNATION (see reverse side)

ABI Tortlous Action A &] Yes
“If "Other" please describe: —_invoving CommonweathMunictpatty

 

CODE NO, TYPE OF ACTION (spectty) TRACK HAS A JURY CLAIM BEEN MADE?

[J No

 

STATEMENT OF DAMAGES PURSUANT 10 G.L.c, 212, § SA

The following Is a full, itemized and detailed statement of the facts on which the undersigned plaintiff or plainttf counsel relies
this form, disregard double or treble damage claims; Indicate single damages only.

TORT.CLAIMS
(attach additional sheets as necessary)

A Drama odes anes de IAMPSHIRE SUPERIOR COURT

to determine money damages. For

'

 

2. Total doctor expenses

 

 

3. Total chiropractic expenses

 

 

 

5, Total other expenses (describe below)

 

 

 

D. Reasonably anticipated future medical and hospltal expenses

 

E. Reasonably anticipated lost wages

 

5  .28,639.00+
$ 2,539,.00+
$ .
4, Total physical therapy expansas JAN 9-9 26/9 §
“Subtotat{Ay § “SUTTER
. .
B. Documented lost wages and compensation to date inne HAY SEKANLSI LAB, cece $ ——__.
C. Documented property damages {o dated veer ALERKIMARI STRAT owns : UOT
5
$

 

F, Other documented items of damages (describe below)

G, Briafly describe plaintiff's injury, Including the nature and extent of Injury:
Doe | was sexually assaulted on a school bus when she was 16 years old and suffered axtreme emotional distrass, She was

hospitalized for several days, Doe It (mother of Doe |) suffered extreme emotional distrass related to her daughter's condition

SONTRACT CLAIMS
(attach additional sheets as necessary)
Provide a detalled description of claime(a):

Signature of Attorney/Pro $e Plaintiff: X at gk Date: | /2q/rg
RELATED ACTIONS: Please provide tha case number, cage name, and county of any related actions Pending in the Superior Court,

TOTAL (A-F):$ 41,178,004

TOTAL: $

 

CERTIFICATION PURSUANT TO SJC RULE 4:18

 

advantages and disadvantages of the varlous methods of dispute resolution,
Signature of Attomey of Record: X St ka”

{ haraby certify that | have complied with requirements of Rute & of the Supreme Judicial Court Uniform Rules on Dispute Resolution (SJC
Rule 1:18) requiring that! provide my cllents with Information abouit court-connectad dispute resolution services and discuss with them the

 

pate:!/24 /) G

 

 
       

TET EP CASS SS ES-CV S002 TEMG DaCU Mens ied: C814 /40--Phage rs offen
5 — Case 3:19-cv-30027-MGM Document 1-3 Filed 03/01/19 Page 1 of 1

Case 3:19-cv-30027 Document 1-3 Filed 03/01/19 Page 1 of 1

   

1844 (tev, 06/17) CIVIL COVER SHEET

The J§ 44 oivil cover aheet and the informatton contained herein neither replace nor supplement the filing and service of pleadings or other papers ag required by law, except a2 i
provided by looal rules of court, This form, approved by the Judicial Conferonce of the United States in September 1974, ia required for the use of the Clerk of Court for the
purpose of initlating the civil docket sheet, INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

 

I, (a) PLAINTIFFS DEFENDANTS :
Jane Dae | and Jane Doe II City of Northampton, Board of Trustees of Smith Vocatlanal High
School, Andrew Linkenhoker, Superintendent, et al.
(b) County of Resldenco of First Listed Plaintif? ERMECEN ; County of Residence of Firat Listed Defendant
, (EXCEPT IN US, PLAINTIFF CASES) . (IN US, PLAINTIFF CASES ONLY)
NOTE; INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED,

(c) Attomoya (Firm Name, Addvess, ard Telephone Number) Attomeys (Known)

Stella Xanthakos, Esq,, Michael Malkovich, Esq, Nancy Frankel Pelletier, Eaq,, BBO No,; 544402

 

Xanthakos & Malkovich, 43 Center St,, Sulte 101, Northampton, MA Robinson Donovan, P.C., 1500 Main St., Suite 1800, Springfield, MA
01060 _/ Tel: 413-584-2764 O4115 /Tel: 413-732-2301 .

 

 

I, BASIS OF JURISDICTION (Piece an "X" tn One Box Only) OY, CIYIZENSHIP OF PRINCIPAL PARTIES (Place an “X" tn One Box for Platntif’
(For Diversity Casex Only) “and One Box for Defendant)
6 1 U8, Government 23 Federal Question PYF DEF Pre = DEF
Pinind if (U.S. Government Not a Party) Citizen of This Stato O 1 G 1  Inooeporated or Peinoipal Place o4 o4
of Business In This State
02 U8, Goverment G4 Divoralty . Citizen of Another State 6 2 © 2 Incorporated and Principal Plece aos os
Dofendant (udteate Citizenship of Pariles tn Item I) of Business In Another State
Citizen or Subject ofa 93 © 3° Fareign Nation O06 O6
Foreign Country

 

 

 

 
  

IV. NATURE OF SUIT (etace an "x" in One Box On Cliok here for: Nature
VN CONTRAG Mi cry conn acer cca AGN yt RE OR TM ene eae Mocca ROREEMIURE PENALIV.<)) corr CB ANERUPTOVCS tee

  
  
 

       
 

,

FOTHER STAD UDR Sees

  

      
    
   
    

 
 
    
   

   
  

    
 

 
   

 
    

    
 

  
 

 
 

110 famrance PERSONAL INJURY PERSONALINJURY [0 625 Drug Rolated Seizure 6 422 Appeal 28 USC 158 C7 375 False Clains Act
6 120 Marine 310 Airplane CI 365 Pereonal Injury - of Property 21 USC 881 10) 423 Withdrawal 6 376 Qui Tam (31 USC
130 Miller Aat 1 315 Alrplane Produot Product Llabliity 690 Other 28 USC 157 3729(4))
1 140 Negotiable Instrument Liability OF 367 Health Cate/ © 400 State Reapportionment
O 130 Recovery of Overpayment | 6 320 Ageaull, Libel & Pharmaceutical Lee PROPERTY RIGHTS sn CF 410 Antitrust
& Enforcement of Judgment Slander Pergonal Injury & 820 Copyrights . © 430 Banke and Banking
{ 151 Medicare Act © 330 Federat Bmployera’ Product Linbillty 830 Patent 0 450 Commerce
CF 152 Recovery of Defaulted Liability 0). 368 Aabestos Pormonat 1 $35 Patent - Abbreviated 6 460 Deportation
Student Loans © 340 Marine Injury Product New Ding Application | 470 Racketeer Influenced and
Bxchudes Veterans) CO 345 Maclno Produnt Liability 0) 840 Trademark Cormpt Organizations
CG 133 Recovery of Overpayment Liability PERSONAL PROPERTY [208s PABOR!? Wienvea sO OLALBROURIIYsaascy LP 480 Consimer Credit
_ of Veteran's Benefite (7 350 Motor Vehtoto O 370 Other Fraud 710 Fair Labor Standards O 861 HIA (13958 © 490 Cable/Sat TV
© 160 Stookholdera’ Suite 0 355 Motor Vehicle © 371 Truth in Londing Act O 862 Black Lung (923) (7 B50 Securities/Commoditias/
O 190 Other Contract Produot Liabliity © 380 Other Personal 0 720 Labor/Management O 863 DIWC/DIWW (405(g)) Exohange
0) 195 Contract Product Liability | 360 Other Personal Property Damage Relations DO 864 SSID Title XVI 0 890 Other Statutory Actions
CG 196 Franchise Injwy () 385 Property Damago O 740 Rallway Labor Act 4 B65 RSE (405(g)) CF 891 Agricultural Acts
6 362 Pomonal Injury « Product Liability 0 751 Famlly and Medical (7 893 Boviroumental Matters
Medical Malpraotios Leave Act C1] 895 Freedom of Information
i ADRAGPERTV Assia) Mit CLVIURIGHIS “Std SPRISONERIRETIMIONS: | 790 Other Labor Litigation [ZN REDERAIS@AK SULTS atl Ant
G 210 Land Condomuation . O&K 440 Other Civil Rights Habeas Corpusi © 791 Employee Retirement G 870 Taxes (U8, Plaintiff = |) 896-Arbitration
© 220 Foreclosure 0 441 Voting C 463 Allon Dotaines Income Seaurity Act or Defendant) CF 899 Admintateative Proseduro
© 230 Rent Lense d& Hjectment | ©) 442 Rmployment © 510 Motions to Vaonte O 871 IRS—Third Party ActReview or Appoal of
6 240 Torts to Land © 443 Housing’ Sentence 26 USC 7609 Agonoy Decision
© 248 Tort Product Linbility Aooommodations © 530 General ‘ © 950 Conatituttonality of
© 250 All Other Real Property © 445 Amor, w/Dinabilitles «| 535 Donth Penalty OAS EMIMIGRA TION iiss] : State Statutes
. Employment Other: 462 Naturalization Application
446 Amor, w/Dinabiltios -| 0) 540 Mandamus & Other {1} 465 Othor Immiggation
Other © 550 Civil Rights Actlona
6 448 Bdvoation 0) 555 Pelson Conditlon
© $60 Civil Doinince -
Conditions af
Confinement

 

 

 

 

 

V. ORIGIN (tace an “X" in One Box Only)
O 1° Original PK2 Remoyed from 3 Roemanded from o4 Relnstated or (3 5 Tyaneferred ftom OC 6 Malildisiict 8 Mulitldistrict
open

 

 

 

 

 

 

 

 

 

Proceedin Ce I ; . i -
Proceeding State Court Appellate Court Aviat District Litigation 4 tigation
Cie {het US. geil eratuts under which you are filing (Do not cite furisdicttonal statutes untess diversity):
42 U.S.C. Sec. .
VI, CAUSE OF ACTION Tale doaoriptiog Of cause
Alleged violation of 14th Amendment and related state law claims
VIL. REQUESTED IN 0 CHECK IF THISIS A CLASS ACTION DEMAND § CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F\R.Cy.P, JURYDEMAND: {Yer No
VO, RELATED CASE(S) ,
IF ANY (See insirudions): JUDGE . Do ER
DATE “BIGNATURE OF ATTORNEY OF RECORD "
02/27/2019 /s)" Narcy frankel Pellerver
GNLY

 

RECEIPT # AMOUNT APPLYING [RP , FUDGE MAG, JUDGE
         

PEE] wee yo Bay ay oie Mla ee 1 A RELY ST
Case 3:19-cv-30027-MGM Document5 Filed 03/14/19 Page 26 of 70
Case 3:19-cv-30027-MGM Document 1-4 Filed 03/01/19 Page 1 of1
UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

1. Title of case (name of firat party on each side only) Jane Doe | v. City of Northampton

 

2, Gategory In which the case belongs based upon the numbered nature of sult cede listed on the elvil cover sheet. (See local
rule 40.1(a}(1)).

iF 160, 400, 410, 441, 535, 830", 835", 850, 891, 893, R.23, REGARDLESS OF NATURE OF SUIT.

il. 110, 130, 180, 196, 370, 375, 376, 440, 442, 443, 445, 446, 448, 470, 751, 820°, 840", 895, 896, 899.
[ | 120, 140, 150, 151, 152, 153, 195, 210, 220, 230, 240, 245, 290, 310, 315, 320, 330, 340, 345, 350, 355, 360, 362,
tt. 365, 367, 366, 371, 380, 385, 422, 423, 430, 450, 460, 462, 463, 465, 480, 490, 510, 530, 540, 550, 555, 560, 625,

680, 710, 720, 740, 790, 791, 661-965, 870, 871, 890, 950.

*Aiso complete AO 120 or AO 121. for patent, trademark or copyright cases.

3. Title and number, If any, of related cases. (See local rule 40.1(g)). If more than one prior related case has been filed in this
district please Indleate the title and number of the first filed case in this court.

None

 

4. Has a prior action between the same partles and based on the same clalm ever ami In this oe WW]
YES

§. Does the complaint In this case question the constitutlonality of an act of congress affecting the publile Interest? (See 28 USC

§2403)
YES [ NO lV]
YES [I] NO []

6. Is this case required to be heard and determined by a district court of three Judges r' rauant to {Itle 28 I §22847

YES NO

7. Do all of the parties in this action, excluding governmental agencies of the United States and the Commonwealth of
Massachusetts (“governmental agencies"), residing in Massachusetts reside In “vl division? - we tl Rute 40.1(d)).

If so, is the U.S.A. or an officer, agent or employee of the U.S. a party?

. YES
A. If yes, In which divis lo. all of the non-governmental les reside?
Eastern Divislon py Central Division Pl Western Division
B. if no, In which division do the majority of the plaintiffs or the only pariles, excluding governmental agencles,

residing In Massachusetts reside?

Eastern Division L| Central Division [| Western Division L]

8. If filing a Notice of Removal - are there any motions pending In the state court requiring the attention of this Court? (if yes,

submit a separate sheet Identifying the motions)
YES LI] NO lV]

(PLEASE TYPE OR PRINT)
ATTORNEY'S NAME Nancy Frankel Pelletier, Esq.

Appress Robinson Donovan, P.C., 1500 Main St., Suite 1600, Springfield, MA 01115-5609

TELEPHONE NO. (413) 732-2301
(CategoryForm1-2019.wpd )
   

OL DR DDS ap

Case 3:19-cv-30027-MGM Document5 Filed 03/14/19 Page 27 of 70

COMMONWEALTH OF MASSACHUSETTS
DEPARTMENT OF THE TRIAL COURT

HAMPSHIRE, SS. SUPERIOR COURT
CIVIL ACTION NO. 1980CV00019

JANE DOE I AND JANE DOE II,
Plaintiff

VS.

CITY OF NORTHAMPTON,
BOARD OF TRUSTEES OF SMITH
VOCATIONAL HIGH SCHOOL,
ANDREW LINKENHOKER,
SUPERINTENDENT, (FORMERLY PRIN CIPAL),
JOSEPH BIANCA, PRINCIPAL,
(FORMERLY ASSISTANT PRINCIPAL),
KEVIN BROWN, BRIAN BAGDON

Defendants

ed

- NOTICE OF FILING OF NOTICE OF REMOVAL WITH THE
UNITED STATES DISTRICT COURT

NOW COMES the defendant, City of Northampton, and hereby gives notice of its filing with
the United States District Court, District of Massachusetts, Western Division, of its Notice of
Removal. Copies of the Notice of Removal and Notice of Electronic Filing are attached hereto

as Exhibit A.

JAMPSHIRESUPERIOR COURT
MAR 6 2019
HARRY JEKANAWSK! JB

A} ERKIMASTRAT!

629881

 
Case 3:19-cv-30027-MGM Document5 Filed 03/14/19 Page 28 of 70

Dated: March _/ _, 2019

629881

EEE

Page 2 of 2

THE DEFENDANT,
CITY OF NORTHAMPTON,

By Dantes fisahcl Mette
Nancy Frankel Pelletier, Esq.,

npelletier@robinson-donovan.com
Direct Fax (413) 452-0342
Robinson Donovan, P.C.
1500 Main Street, Suite 1600
Springfield, Massachusetts 01115
Phone (413) 732-2301
BBO No. 544402

CERTIFICATE OF SERVICE

I, Nancy Frankel Pelletier, Esq., hereby certify that on this 1° day of March 2019, I
served a copy of the above upon the parties in the action by mailing, postage prepaid, to:

Stella Xanthakos, Esq.
Michael G. Malkovich, Esq.
Xanthakos & Malkovich

43 Center St.
Northampton, MA 01060

Subscribed under the penalties of perjury.

 
Dated: March _/ _, 2019

ESS

Case 3:19-cv-30027-MGM Document5 Filed 03/14/19 Page 29 of 70

Page 2 of 2

THE DEFENDANT,
CITY OF NORTHAMPTON,

By Platte fs eater (Mh eben ko
Nancy Frankel Pelletier, Esq.,

npelletier@robinson-donovan.com
Direct Fax (413) 452-0342
Robinson Donovan, P.C.
1500 Main Street, Suite 1600
Springfield, Massachusetts 01115
Phone (413) 732-2301
BBO No. 544402

CERTIFICATE OF SERVICE

I, Nancy Frankel Pelletier, Esq., hereby certify that on this 1% day of March 2019, I
served a copy of the above upon the parties in the action by mailing, postage prepaid, to:

Stella Xanthakos, Esq.
Michael G. Malkovich, Esq.
Xanthakos & Malkovich

43 Center St.

Northampton, MA 01060

Subscribed under the penalties of perjury.

629881

 
 

   

Case 3:19-cv-30027-MGM Document5 Filed 03/14/19 Page 30 of 70
Case 3:19-cv-30027 Document 1 Filed 03/01/19 Page 1 of 3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS
WESTERN DIVISION

CIVIL ACTION NO, 3:19-CV-30027

JANE DOE I AND JANE DOE II,
Plaintiffs

VS.

CITY OF NORTHAMPTON,
BOARD OF TRUSTEES OF SMITH
VOCATIONAL HIGH SCHOOL,
ANDREW LINKENHOKER,
SUPERINTENDENT, (FORMERLY PRINCIPAL)
JOSEPH BIANCA, PRINCIPAL,
(FORMERLY ASSISTANT PRINCIPAL),
KEVIN BROWN, BRIAN BAGDON

Defendants

3

NOTICE OF REMOVAL
NOW COMES the defendant, City of Northampton (hereinafter “Petitioner”), by its
attorneys, and pursuant to 28 U.S.C. § 1441, et seq. states as follows:

1. The Petitioner exercises its rights under the provisions of 28 U.S.C. § 1441, et seq., to
remove this action from the Superior Court, Department of the Trial Court,
Commonwealth of Massachusetts, Hampshire County, in which this case is now
pending under the name and style: Jane Doe 1, et al. vs. City of Northampton et al.,
Civil Action No. 1980CV00019.

2. This is an action in which the district courts of the United States have been given
original jurisdiction in that it arises under the laws of the United States as provided in

28 U.S.C. § 1331.

629878

 

 
Case 3:19-cv-30027-MGM Document5 Filed 03/14/19 Page

629878

31 of 70
Case 3:19-cv-30027 Document 1 Filed 03/01/19 Page 2 of 3

te ee Oe As AE, EONAR Tag OSES ERE Sd Pha Cat = 1

Page 2 of 3

3. This action was filed on or about J anuary 29, 2019. Petitioner became aware of the

filing of the Complaint in the above-captioned action by and through counsel, who
obtained a copy of same on February 8, 2019. In accordance with the requirements of
28 U.S.C. § 1446, this Notice of Removal is filed within thirty (30) days after the

receipt by Petitioner of the complaint in the above-captioned action,

. Pursuant to 28 U.S.C. § 1446, the Petitioner is filing contemporaneously with this

Notice of Removal copies of the following obtained by it in this action (attached
hereto as Exhibits | and 2, respectively):
1. Plaintiffs’ Complaint; and

2, Superior Court, Department of the Trial Court, Commonwealth of
Massachusetts, Civil Action Cover Sheet.

. Based on the foregoing, the Petitioner respectfully requests that this action be

removed from the Superior Court, Department of the Trial Court, Commonwealth of

‘Massachusetts, Hampshire County, to the United States District Court for the District

of Massachusetts, Western Division, the District and Division where the action is

pending.

. Written notice of the filing of this Notice will be given to the adverse party.

- A copy of this petition will be filed with the clerk of the Superior Court Department,

Hampshire County,

 

 

 
 

 
 

Case 3:19-cv-30027-MGM Document 5 Filed 03/14/19 Page 32 of 70
Case 3:19-cv-30027 Document 1 Filed 03/01/19 Page 3 of 3
Page 3 of 3

WHEREFORE, the Petitioner respectfully requests that this action be removed to this Court
and that this Court accept jurisdiction of this action and that this action be placed on the docket
of this Court for further proceedings, as though this action had originally been instituted in this
Court.

Respectfully Submitted,

THE DEFENDANT,
CITY OF NORTHAMPTON,
Dated: March 1, 2019

By /sf Nancy Frankel Pelletier

Nancy Frankel Pelletier, Esq.

BBO # 544402
npelletier@robinson-donovan.com
Direct Fax (413) 452-0389

David S. Lawless, Esq.

BBO # 664754
dlawless@robinson-donovan.com
Direct Fax (413) 452-0370

Robinson Donovan, P.C.

1500 Main Street, Suite 1600

Springfield, Massachusetts 01115

Phone (413) 732-2301

CERTIFICATE OF SERVICE

I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-registered participants** on this 1“ day of
March 2019, ,

Stella Xanthakos, Esq.

Michael G. Malkovich, Esq.

Xanthakos & Malkovich

43 Center St.

Northampton, MA 01060
/s/ Nancy Frankel Pelletier
Nancy Frankel Pelletier, Esq.
David S. Lawless, Esq.

629878

 
ay

Say : is e

Case 3:19-cv-30027-MGM Document5 Filed 03/14/19 Page 33 of 70
Case 3:19-cv-30027 Document 1-1 Filed 03/01/19 Page 1 of 15

EXHIBIT 1

 
al

~ Case 3:19-cv-30027-MGM Document5 Filed

03/14/19 Page 34 of 70

Case 3:19-cv-30027 Document 1-1. Filed 03/01/19 Page 2 of 15

COMMONWEALTH OF MASSACHUSETTS

HAMPSHIRE, $8, SUPERIOR COURT
DOCKET NO.

IANEDOE TAND JANE DOE Ul,
Plaintiffs

Vv

CITY OF NORTHAMPTON,

BOARD OF TRUSTEES OF SMITH
' VOCATIONAL HIGH SCHOOL,

ANDREW LINKENHOKER, SUPERINTENDENT;

(formerly PRINCIPAL),
JOSEPH BIANCA, PRINCIPAL,
(formerly ASSISTANT PRINCIPAL),
KEVIN BROWN, |
BRIAN BAGDON,
CODY HANLON, and
MARY DOES AND JOHN DOES 1-V,

Defendants

 

Introduction .

1. Plaintiff Jane Doe 1 is an individual who is a former student at Smith Vocational High School.

HAMPSHIRE SUPERIOR COUR! :

JAN 29 2019

JEKANUWSEI,JR
HART aMneyerant

2. Plaintiff Jane Doe I is an individual and is the mother of Jane Doe I,

3. Defendant City of Northampton is a municipal corporation whose principal place of business

|
|
i
!

is in Northampton, Massachusetts, responsible for the funding and operation of Smith Vocational:

High School.

 

 
 

Case 3:19-cv-30027-MGM Document5 Filed 03/14/19 Page 35 of 70
Case 3:19-cv-30027 Document 1-1 Filed 03/01/19 Page 3 of 15

4, Defendant Board of Trustees of Smith Vocational High School is a school committee
authorized by the laws of the Commonwealth to operate, manage and govern the Smith
Vocational High School.

5. Defendant Andrew Linkenhoker is the Superintendent and, at times relevant to this action,
was the Principal of Smith Vocational High School.

6. Defendant Joseph Bianca is the Principal and, at times relevant to this action, was the
Assistant Principal of Smith Vocational High School.

7. Defendant Brian Bagdon, at times relevant to this action, was employed by Smith Vocational
High School as its varsity wrestling coach.

8. Defendant Kevin Brown, at times relevant to this action, was a Security Officer for Smith
Vocational High School,

9. Defendant Cody Hanlon is an individual who is a former student at Smith Vocational High
School, |

10, Mary and John Does I-V are individuals whose conduct has not yet been fully identified who
contributed to the harm to the plaintiffs, ;
11. Plaintiffs timely and duly served presentment letters pursuant to M.G.L. Chapter 258,
Section 4 on defendants City of Northampton and the Trustees of Smith Vocational High School.

12, This court has jurisdiction pursuant to M.G.L. Chapter 212, Section 3,

Summary of Facts

13. On or about January 30, 2016, the plaintiff, Jane Doe J, was 15 years old and participated

with the Smith Vocational High School wrestling team at a wrestling tournament.

 
PPS

Case 3:19-cv-30027-MGM Document5 Filed 03/14/19 Page 36 of 70
Case 3:19-cv-30027 Document 1-1 Filed 03/01/19 Page 4 of 15

14. The wrestling team was transported to the meet in a small school bus provided by Smith '
Vocational High School, and the bus was operated by defendant Brian Bagdon, the coach of the
wrestling team.

15, While returning on the bus from the wrestling meet, plaintiff Jane Doe I, who was 15 years
old, was sexually assaulted by defendant Corey Hanlon in the bus, within view of the other
members of the wrestling team, and in close proximity to defendant Bagdon,

16, Neither Coach Bagdon nor a chaperone (name unknown) intervened to stop the sexual
assault or to protect the plaintiff. |

17, The incident came to the attention of defendants J oseph Bianca, Vice Principal, Andrew
Linkenhoker, Principal, and Kevin Brown, Security Officer of Smith Vocational High School,
and rather than conducting a proper investigation and taking appropriate actions to protect and
support plaintiff Jane Doe I, they characterized the incident as inappropriate sexual actions and
treated the plaintiff as being at fault,

18. Defendants Bianca and Brown interrogated the plaintiff in the presence of other school
personnel, castigated her for the incident, and issued a two day out of school suspension.

19. Prior to the incident, defendants Bianca and Linkenhoker were aware that the plaintiff was
experiencing emotional and psychological issues.

20. Following the incident, rather than providing emotional support and intervention for the
plaintiff, defendants Bianca, Linkenhoker, and Brown treated the plaintiff as a disciplinary
problem and treated her differently from the male perpetrator of the sexual assault,

21. When information about the sexual assault circulated at the school, the plaintiff became the

target of bullying and harassment by other students.

 
 

Case 3:19-cv-30027-MGM Document5 Filed 03/14/19 Page 37 of 70
Case 3:19-cv-30027 Document 1-1 Filed 03/01/19 Page 5 of 15

22. Despite knowledge of this harassment by other students, defendants Bianca, Linkenhoker,
Brown, and other agents and employees of Smith Vocational High School failed to properly
intervene to protect the plaintiff.
23. Information about the incident was disseminated among the teachers and staff of Smith
Vocational High School, and the plaintiff felt disapproval from her teachers and others.
24, As result of the hostile environment that developed within the high school, the plaintiff
_ suffered severe emotional distress, which began to have a significant negative impact on her
social and academic performance, |
25. As the plaintiff’s performance and emotional health deteriorated at the school, rather than
address her emotional needs related to the sexual assault, defendant Bianca issued more
disciplinary actions and denied the plaintiff participation in extracurricular activities,
26. Asa result of the sexual assault, the hostile environment in the school created by the
bullying and harassment by other students, the plaintiff's emotional difficulties, and the
interference with her academic and athletic participation at the school, the plaintiff became
despondent, depressed, and severely emotionally distressed,
27. The actions of defendants Bianca, Linkenhoker, and Brown directly interfered with the
plaintiff's participation in school activities, caused the plaintiff to suffer harassment and abuse by’
other students, and deprived her of the opportunity to pursue her education.
28. Rather than treating Jane Doe | as the victim of a crime, Bianca criticized her and suggested '
she was at fault in speaking with Jane Doe I, and made inappropriate and disparaging comments

about Jane Doe I to her mother, Jane Doe II,

 

 

 
S) AOE 2 Ee BS RED SPD EE PCL SARS ESRI So os nee SS
}

Case 3:19-cv-30027-MGM Document5 Filed 03/14/19 Page 38 of 70
Case 3:19-cv-30027 Document 1-1 Filed 03/01/19 Page 6 of 15 ;

29, Jane Doe | eventually transferred to another school, and agents of Smith Vocational High
School caused additional harm by forwarding private (disciplinary) records to her new school,

which included that the plaintiff had engaged in inappropriate sexual conduct,

Count I: Neg ligence - Board of Trustees of Smith Vocational High School

M.G.L...¢. 258, s 2

 

30. The plaintiffs incorporate by reference paragraphs J through 29 above, and make them a part

hereof.
31. Defendant Trustees of Smith Vocational High Schoo! negligently hired Brian Bagdon as a
coach for the wrestling team and negligently failed to establish procedures, protocols, and/or

guidelines and to properly train him to protect the students under his supervision as the coach of ,

the wrestling team.
32. Brian Bagdon, as coach of the wrestling team and an agent of defendant, Smith Vocational
High School, negligently failed to monitor and control the students under his care and -

supervision during travel from a wrestling tournament, and as a result, the plaintiff was sexually |

|

assaulted and suffered extreme physical and emotional distress.
33. Andrew Linkenhoker, as Principal of Smith Vocational High School and an agent of
defendant Board of Trustees of Smith Vocational High School, negligently hired Brian Bagdon

as a coach for the wrestling team, negligently failed to establish procedures and guidelines and to!

properly train him to protect the students under his supervision, and negligently failed to monitor
1

his performance as a coach.

34. Linkenhoker, as an agent of the Board of Trustees of Smith Vocational High School,

negligently failed to investigate the plaintiff's assault, negligently castigated and disciplined the

 

 

 
QUE Me gs STA AS Be, 8 oh \

 

Case 3:19-cv-30027-MGM Document5 Filed 03/14/19 Page 39 of 70
Case 3:19-cv-30027 Document 1-1 Filed 03/01/19 Page 7 of 15 ;

plaintiff, rather than recognizing that she was a victim of sexual assault, negligently failed to
provide appropriate emotiona! Support and intervention to protect her from the hostile
environment at the school, and negligently deprived her of a suitable educational environment,
35. Joseph Bianca, as Vice Principal of Smith Vocational High School and z an agent of the Board
of Trustees of Smith Vocational High School, negligently hired Brian Bagdon as a coach for the

wrestling team, negligently failed to establish procedures and guidelines and to properly train

_ him to protect the students under his supervision, and negligently failed to monitor his

performance as a coach.
36. Bianca negligently failed to investigate the plaintiffs assault, negligently castigated and

disciplined the plaintiff rather than recognizing that she was a victim of sexual assault,

I
negligently failed to provide appropriate emotional support and intervention to protect her from

the hostile environment at the school, and negligently deprived her of a suitable educational
environment.

37, Kevin Brown, as the Security Officer of Smith Vocational High School and an agent of the
Board of Trustees of Smith Vocational High School, negligently failed to investigate the
plaintiff's assault, negligently castigated and disciplined the plaintiff rather than recognizing that
she was a victim of sexual assault, negligently failed to provide appropriate emotional support
and intervention to protect her from the hostile environment at the school, and negligently
deprived her of a suitable educational environment.

38, As a direct and proximate result of the negligence of defendant, the Board of Trustees of
Smith Vocational High School, through its agents, the plaintiff was sexually assaulted, subjected

to unjustified accusations, demeaned by staff, harassed by fellow students, and forced to endure a

f

 

 
Case 3:19-cv-30027-MGM Document5 Filed 03/14/19 Page 40 of 70
Case 3:19-cv-30027 Document 1-1 Filed 03/01/19 Page 8 of 15

hostile environment at school, and suffered extreme emotional and physical distress, including
but not limited to severe depression, isolation, suicidal ideation, and loss of educational

opportunities, and required psychiatric treatment.

Count IT: Negligence - City of Northampton
NV.G.L. ¢.258, 5.2

39, The plaintiffs incorporate by reference paragraphs 1 through 38 above, and make them a part ,
hereof, |

40. Defendant City of Northampton, as the municipal authority under which Smith Vocational
High School provides education to citizens of Northampton, and as the entity providing funds
and supervision for the education of students at Smith Vocational High School, is responsible for
the actions of its agents, employees of Smith Vocational High School, in providing such

educational services. 1

Count ITT: 42 U.S.C. § 1983 - Andrew Linkenhoker

41. The plaintiffs incorporate by reference paragraphs 1 through 40 above, and make them a part
hereof.

42. At all times relevant to this action, defendant Andrew Linkenhoker was acting under color of
state law.

43. Defendant Linkenhoker, as Principal of Smith Vocational High School, had a duty to
conduct a proper investigation into the sexual assault of the plaintiff, a duty to recognize a 15-
year-old would be a victim pursuant to Massachusetts law, a duty to provide emotional support

and protection within the school environment, and a duty to protect the plaintiff's federal and

 
Case 3:19-cv-30027-MGM Document5 Filed 03/14/19 Page 41 of 70
Case 3:19-cv-30027 Document 1-1 Filed 03/01/19 Page 9 of 15

 

state due process rights and equal protection with respect to imposing discipline and protecting
the plaintiff’s right to education; :

44, Defendant Linkenhoker deprived Jane Doe J of her constitutional rights to equal protection,
including but.not limited to treating the plaintiff Jane Doe J, differently from the male
perpetrator of the sexual assault, 7

45. Linkenhoker deprived the plaintiff of her constitutionally protected due process rights by
imposing discipline on the plaintiff, despite the fact that she was the victim of a sexual assault,
and depriving her of the right to pursue her education without interference.

46. Linkenhoker, intentionally, willfully and without justification, deprived the plaintiff of her
tights, privileges, and immunities secured to her by the Constitution and the laws of the United
States, including, but not limited to, her rights to equal protection of law and due process rights
to her obtaining education free from interference.

47. As a result of the violation of her rights, the plaintiff suffered extreme emotional and

physical distress and loss of education opportunity.

Count IV: 42 U.S.C. § 1983 - Joseph Bianca’

48. The plaintiffs incorporate by reference paragraphs | through 47 above, and make them a part

hereof.

49, At all times relevant to this action, defendant Joseph Bianca was acting under color of state

law.
50. Defendant Bianca, as Vice Principal of Smith Vocational High School, had a duty to conduct

a proper investigation into the sexual assault of the plaintiff, a duty to provide emotional support

 
 

Case 3:19-cv-30027-MGM Document5 Filed 03/14/19 Page 42 of 70
Case 3:19-cv-30027 Document 1-1 Filed 03/01/19 Page 10 of 15

and protection within the school environment and to-protect the plaintiff's federal and state due

 

process rights with respect to imposing discipline and protecting the plaintiffs right to education. |

51. Defendant Bianca deprived the plaintiff, Jane Doe I, of her constitutional rights to equal
protection, including but not limited to treating Jane Doe I differently from the male perpetrator
of the sexual assault,

52. Bianca deprived the plaintiff of her constitutionally protected due process rights by imposing
discipline on the plaintiff, despite the fact that she was the victim of a sexual assault, and
depriving her of the right to pursue her education without interference.

53. Bianca, intentionally, willfully and without justification, deprived the plaintiff, of her rights,
privileges and immunities secured to her by the Constitution and the laws of the United States,
including, but not limited to, her rights to equal protection of law and due process rights to her
obtaining education free from interference.

34. As a result of the violation of her rights, the plaintitr suffered extreme emotional and

physical distress and loss of education opportunity,

Count V: 42 U.S.C. § 1983 - Kevin Brown

55, The plaintiffs incorporate by reference paragraphs 1 through 54 above, and make them a part
hereof.
56. At all times relevant to this action, defendant Kevin Brown was acting under color of state

law,
57, Defendant Brown, as the Security Officer of Smith Vocational High School, had a duty to

conduct a proper investigation into the sexual assault of the plaintiff, a duty to provide emotional

 

 

 
 

 

Case 3:19-cv-30027-MGM Document 5 Filed 03/14/19 Page 43 of 70
Case 3:19-cv-30027 Document 1-1 Filed 03/01/19 Page 11 of 15

support and protection within the school environment, and a duty to protect the plaintiff's federal
and state due process rights with respect to imposing discipline and protecting the plaintiff's
right to education. .

58. Brown deprived the plaintiff of her constitutionally protected rights by imposing discipline
on the plaintiff, despite the fact that she was the victim of a sexual assault, and depriving her of
the right to pursue her education without interference.

59, Brown, intentionally, willfully and without justification, deprived the plaintiff, of her rights,
privileges and immunities secured to her by the Constitution and the laws of the United States,
including, but not limited to, her rights to equal protection of law and due process rights to her

obtaining education free from interference,

60. As a result of the violation of her rights, the plaintiff suffered extreme emotional and

physical distress and loss of education opportunity,

Count VI: Assault - Cody Hanlon
61. The plaintiffs incorporate by reference paragraphs 1 through 60 above, and make them a part

hereof.

62, Defendant Cody Hanlon assaulted the plaintiff, by putting her in fear and apprehension of an ,

indecent, sexual assault.

63. As a direct and proximate result of defendant Hanlon’s assault, the plaintiff suffered ;

damages, including, but not limited to, fear and extreme emotional distress.

Count VI: Battery - Cody Hanlon

 
Case 3:19-cv-30027-MGM Document5 Filed

03/14/19 Page 44 of 70
Case 3:19-cv-30027 Document 1-1 Filed 03/01/19 Page 12 of 15

64. The plaintiffs incorporate by reference paragraphs 1 through 63 above, and make them a part
hereof,

65. Defendant Cody Hanlon sexually assaulted and battered the plaintiff, by engaging in non-
consensual sexual contact, | |

66, As a direct and proximate result of defendant Hanlon’s sexual battery, the plaintiff suffered
damages, including, but not limited to, extreme emotional distress, physical injury,

embarrassment, and other damages,

Count VI: Intentional Infliction of Em otional Distress - Cody Hanlon

67. The plaintiffs incorporate by reference. paragraphs 1 through 66 above, and make them a part :

hereof.

68, Defendant Hanlon willfully and intentionally subjected the plaintiff to extreme and
outrageous conduct by sexually assaulting her, knowing that the assault would cause extreme
emotional distress,

69, As a direct and proximate result of defendant Hanlon’s conduct, the plaintiff suffered

damages, including, but not limited to, extreme emotional distress, physical injury,

_ embarrassment, and other damages,

Count VIE: Negligent Infliction of Emotional Distress -
Board ofTrustees of Smith Vocational High School -

M.G.L. c. 258, 5, 2

 

 

70, The plaintiffs incorporate by reference paragraphs 1 through 69 above, and make them a part

hereof,

 

 

 

 

 

 

 
daughter, Jane Doe I.

Case 3:19-cv-30027-MGM Document5 Filed 03/14/19 Page 45 of 70
Case 3:19-cv-30027 Document 1-1 Filed 03/01/19 Page 13 of 15

71. Plaintiff Jane Doe II attempted to intervene to protect her daughter from the hostile
environment in the school, the unjustified disciplinary actions taken against her daughter, and the
extreme emotional distress her daughter was suffering as a result of the assault and her |
daughter’s fragile mental and emotional state. |
72, Defendants Linkenhoker, Bianca, and Brown, as agents of the Trustees of Smith Vocational
High School, negligently accused plaintiff Jane Doe II’s daughter of initiating the sexual assault

and demeaned her daughter’s character concerning the incident and her daughter’s mistreatment

at Smith Vocational High School.

73. The statements of defendant Linkenhoker, Bianca, and Brown were untrue, and constituted -
extreme and outrageous conduct, which the defendants knew, or should have known, would

cause severe emotional distress to plaintiff Jane Doe II.

74. As a tesult of defendants Linkenhoker, Bianca, and Brown, plaintiff Jane Doe II suffered

extreme emotional distress, embarrassment, depression, and other damages.

Count VIII: Loss of Consortium - Board of Trustees of Smith Vocational High School -
M.G.L, c. 258, 8. 2

75. The plaintiffs incorporate by reference paragraphs 1 through 74 above, and make them a part
hereof.
76. Asa direct and proximate result of the negligent conduct of Andrew Linkenhoker, Joseph

Bianca, and Kevin Brown, the plaintiff, Jane Doe II, suffered the loss of consortium of her

77, The severe harm caused by the conduct by the defendants towards Jane Doe I resulted in

Jane Doe II suffering the loss of support, love, comfort, and companionship of her daughter.

 

 

 
ce nner EEE SEY

Case 3:19-cv-30027-MGM Document5 Filed 03/14/19 Page 46 of 70

 

Case 3:19-cv-30027 Document 1-1 Filed 03/01/19 Page 13 of 15

t

71. Plaintiff Jane Doe II attempted to intervene to protect her daughter from the hostile
environment in the school, the unjustified disciplinary actions taken against her daughter, and the
extreme emotional distress her daughter was suffering as a result of the assault and her |
daughter’s fragile mental and emotional state. :
72. Defendants Linkenhoker, Bianca, and Brown, as agents of the Trustees of Smith Vocational |
High School, negligently accused plaintiff Jane Doe II’s daughter of initiating the sexual assault

and demeaned her daughter’s character concerning the incident and her daughter’s mistreatment _,
at Smith Vocational High School.
73. The statements of defendant Linkenhoker, Bianca, and Brown were untrue, and constituted |

extreme and outrageous conduct, which the defendants knew, or should have known, would

cause severe emotional distress to plaintiff Jane Doe II.

74. Asa result of defendants Linkenhoker, Bianca, and Brown, plaintiff Jane Doe II suffered

extreme emotional distress, embarrassment, depression, and other damages.

Count VIII: Loss of Consortium - Board of Trustees of Smith Vocational High School -

M.G.L, ¢. 258, s, 2

 

75. The plaintiffs incorporate by reference paragraphs 1 through 74 above, and make them a part

. hereof.

76. Asa direct and proximate result of the negligent conduct of Andrew Linkenhoker, Joseph

Bianca, and Kevin Brown, the plaintiff, Jane Doe II, suffered the loss of consortium of her

daughter, Jane Doe I.

77. The severe harm caused by the conduct by the defendants towards Jane Doe I resulted in

Jane Doe II suffering the loss of support, love, comfort, and companionship of her daughter.

 
 

Case 3:19-cv-30027-MGM Document5 Filed 03/14/19 Page 47 of 70

Case 3:19-cv-30027 Document 1-1 Filed 03/01/19 Page 14 of 15

Count IX: Defamation - Joseph Bianca, Mary and John Does J-V,
and Board of Trustees of Smith Vocational High School

78, The plaintiff’ incorporate by reference paragraphs 1 through 77 above, and make them a part
hereof. |

79, The defendant Bianca and other defendants made slanderous comments regarding the
morality of Jane Doe I, allowed statements in her record to include that she had been involved in
inappropriate sexual activity, and disseminated those records to another institution, |

80, Jane Doe I was 15 years old and was the victim of sexual assault, but was characterized as
responsible for the rape which took place on the school bus,

81. As a direct result of the slanderous and libelous comments, Jane Doe I suffered harm to her |

reputation and was subject to ridicule,

Prayer For Relief . ;

WHEREFORE, the plaintiffs respectfully request judgment in favor of plaintiff Jane Doe I, on

Counts I, II, III, IV, V, VI, and EX, and in favor of plaintiff Jane Doe If on Counts VII and VII.

 

 

 
   

Case 3:19-cv-30027-MGM Document5 Filed 03/14/19 Page 48 of 70

Case 3:19-cv-30027 Document1-1 Filed 03/01/19 Page 15 of 15

Respectfully Submitted,
Jane Doe J and Jane Doe II
By Their Attorneys,

SZ ke \[29 ha

Sfélla Xanthakos, Esquire
BBO No. 536050

Michael Malkovich

BBO No. 315870
Xanthakos & Malkovich
43 Center Street - Suite 101
Northampton, MA 01060
Tel. (413) 584-2764

Y DE

The plaintiffs respectfully request a jury trial on all so triable issues.

SA ors

. Stella Xanthakos, Esquire

 
     

case 294 943 SQOREMOW, Moc ReHrEn Sei BlehO3/19/1Pageageokast 7. 70

Respectfully Submitted,
Jane Doe J and Jane Doe II
By Their Attorneys,

SE kc if24 ha

Stélla Xanthakos, Esquire
BBO No. 536050

Michael Malkovich

BBO No. 315870
Xanthakos & Malkovich
43 Center Street - Suite 101
Northampton, MA 01060
Tel. (413) 584-2764

JURY DEMAND

The plaintiffs respectfully request a jury trial on all so triable issues,

Shor

. Stella Xanthakos, Esquire

 

 
Case BASU SERENE" pBORENTES EAAAME®wBge SPT

EXHIBIT 2

 
 

 
 
 
 

03/14/19 Page 51 of 70

seen 2-2 SEG Haaito Page 2 of 2

 

 

CIVIL ACTION COVER SHEET

DOCKET NUMBER | Trial Court of Massachusetts U

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Superior Court
PLAINTIFF(S); Jane Doe |, Jane Daa II COUNTY
Hampshire

ADDRESS:

DEFENDANTS): Cily of Northampton, Board of Trustees of Smith Vocational High Scheo

Andrew Linkenhoker, Superintendant, (formerty Frinclpal}, Kevin Brown, rian Bagdon,
ATTORNEY: Stella Xanthakos and Michael Malkovich Cody Hanlon, and Mary Does and John Does BV '
ADDRESS: 43 Center St, - Suite 101, Northampton, MA 91080 ADDRESS; Cily Hall, 216 Main Streat, Northampton, MA.01080.

Phone} (413) 884-2764 ne, ’

880: 836050; 316870

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TYPE OF ACTION AND TRACK DESIGNATION (seq reverse side)

    
   
  
  
  
 
   
 
    
  

 

 

CODE NO, TYPE OF ACTION (specify) TRACK HAS A JURY CLAIM BEEN MADE?
ABI Tortious Action A Re] YES [] No

 

“If "Other" please Gescriba: lavolying CommanweathMuntipalty

 

 

 

 

 

 

 

 

 

 

 

 

 

STATEMENT OF DAMAGES PURSUANT To GL. 6.212, §9A

The following is a full, itemized and datalled stalament of the facts on which the undersigned plaintiff or plalntif counsel ralfes to determine money damages, For
this form, distegard double or treble damage claims; indicate Single damages only,

 

TORY CLAIMS
(attach additional sheets as necessary)

* Docume evanses odes CAMPSHIRE SUPERIOR coURT

t

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   
 

es ne $ 28,639,004

2, Tota! doctor EXPenses ........ veevtees ae $ 2538.00+
3, Total chiropracite expenses Vasesesens ssevrotenvees este $e
4. Total physicat therapy expenses ,,.,,,... J AN 2-9-2 9 1Q remem Se
5, Total other expenses (describe below)... ssveveossaneens devas tiveteretanteenteessonie t4iatssesdiecsvengiterente sseegresineaiatiereen — § UTTER
Subtotat (A); § eee

B. Documented lost wages and compensation to date saatsininanenninnannd HY EKANUWSKIJIB. everessneeesreesen

C. Documented property damages to dated . : eoonbad, f % OT, Se eresanene
D, Reasonably anticipated future medical and hospital expenses ene 0 Gt ERKAMARK Rar.
es :

 

 

 

AMR NED

 

TOTAL (A-F)$ 44,178,004

SONTRACT CLAIMS
(attach additionat sheets as necessary)

Provide a delaited description of claims(s): $
TOTAL:

 

 

 

 

Signature of Attorney/Pro Se Plaintiff: X Date: | /ea/ig
RELATED ACTIONS: Please provide the case number, case name, and county of any related actions Pending In the Superior Cour, | |

 

 

 

 

 

 

 

 

 

CERTIFICATION PURSUANT TO SUC RULE 4:18
(hereby certify that I have complied with requirements of Rule 5 of the Supreme Judicial Court Uniform Rules on Dispute Resolution (SJC
Rule 1:18) Fequiring that { provide my clients with information about court-connected dispute resolution services and discuss with them the
advantages and disadvantages of the A methods of dispute resolution,

Signature of Attorney of Record: x

Date: / 24 /) g

 

 

 

 
 

   

 

 

: —— vet einetehenae a Er Ser EE 7
Case 3:19-cv-30027-MGM Document5 Filed 03/14/19 Page 52'0

Case 3:19-cv-30027 Document 1-3 Filed 03/01/19 Page 1 of 1

1844 Rev. 06/17) CIVIL COVER SHEET

Tho J$ 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers aa required by law, except as
provided by local rules of court, This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
Durpote of initlating the civil docket sheet, | (SHE INSTRUCTIONS ON NEXT PAGH OF THIS FORM.)

 

 

 

I. (a) PLAINTIFFS DEFENDANTS
Jane Doe | and Jane Doe II City of Northampton, Board of Trustees of Smith Vocational High
School, Andrew Linkenhoker, Superintendent, et al.
(b) County of Residence of First Listed Plaintiff ERMECEN . County of Residence of Firat Listed Defendant
‘ (EXCEPT IN U.S, PLAINTIFF CASES) . (IN US, PLAINTINE CASES ONLY)
. NOTE; INLAND CONDEMNATION CASES, USB THE LOCATION OF
: THE TRACT OF LAND INVOLVED,
(c) Attomeys (Firm Name, Address, and Telephone Number) . Attorneys (if'Kiown)
Stella Xanthakos, Esq., Michael Malkovich, Esq. Nancy Frankel Pelletier, Esq, BBO No,: 644402
Xanthakos & Malkovich, 43 Center St,, Suite 101, Northampton, MA Robinson Donovan, P.C., 1600 Main St,, Sulte 1600, Springfield, MA
01060 / Tel: 413-584-2764 O1115 / Tel: 413-732-2301 .
I. BASIS OF JURISDICTION (Piace an “X" in One Box Only) TI, CITIZENSHIP OF PRINCIPAL PARTIES (Place an X" tn One Box for Plaintiff’
(For Diversity Cases Only) and One Box for Defendant)

O 1 US, Gavernmont &% 3 Rederal Question PIF DEY PYF = DEF

Plaintiff (US, Government Not a Party) Citizen of This State 1 © 1 Incorporated or Prinalpal Place O04 04

of Business In This Stato

O 2 U8, Government 4 Diversity . Cltizen of Another State 2 CG 2 Inoompomted and Principat Place aos os

Dofondant Audieate Clitzenship of Partles in Item MM) : “of Bugtnoas In Another Stato

. Citizen or Subject of a 03 © 3° Foreign Nation O06 O86
. Foreign Country

 

 

   

Suit Code Desoriptions, ”
SOY OTHERS TATUNG eres)

       
   

IV, NATURE OF SUIT

 

Click hore for; Nature
UBANKRUPTCY: 3

 
  

   
 
 
  

  

SECT] eo MORMIEL

  

 
   

     
   
  

 

   
 

     
 
      
 

  
 
  
     

     
  

     

 
 
  

 

   
 

    

 
      

 

   
  

       
  
 

 
 

   
  

   

  

   
 
  
      

   
 
 
 

    
 
 

     
 

  
 

      

 

 

 

 

 

O 110 Insurance PERSONAL INJURY ERSONAL INJURY 10) 625 Drug Rolated Seizure O 422 Appoat 28 USC 158 0 375 False Claims Act
0 120 Marino (3 310 Alplane 6 365 Personal Injury - of Property 21 USC 881] 423 Withdrawal 0 376 Qui Tam (31 USC
OF 130 Miller Aot © 315 Altplane Product Produot Liability 5 690 Other 28 USC 157 3729(9))
6 £40 Negotiable Instrument Liability O 367 Health Caro/ G 400 State Reapportlonment
& 150 Resovery of Overpayment | 1 320 Assault, Libel & Pharmaceutical AT Sen O 410 Antcrust
& Enforcement of Judgment Slander Personal Injury G 820 . O 430 Banke and Banking
© 151 Medicare Act C7 330 Federal Bmployers* Product Liability © 830 Patent 0 450 Commerce
OF 152 Recovery of Defaulted Liability © 368 Asbestos Personal DB) 835 Patent - Abbreviated 13460 Deportation
Studont Loang C7) 340 Marino Injury Product Now Dmg Appllestion | 470 Racketeer Influenced and
(Bxcludes Veterans) C7 345 Marino Product Liability CJ 840 Trademark Corrupt Organizations
© 153 Revovory of Overpayment Liability PERSONAL PROPERTY Rernisry Ee NOOIAL SHOURER ' 480 Consumer Credit
. _ of Veteran's Bonefits 0 350 Motor Vehicle © 370 Other Fraud tandards OF 861 HIA (139588) O 490 Cable/Sat TV
DF 160 Stockholders’ Suita 0) 355 Motor Vehiole © 371 Truth inLending | Aot O 862 Blnok Lung (923) © 850 Scourltles/Commoditiog!
© 190 Other Contract Product Liability © 380 Other Personal O 720 Labor/Management © 863 DIWC/DIWW (405(g)) Exchange =~
OF 198 Contract Product Liability | 360 Othor Personal Property Damage Relatlang O 964 SSID Title XVI © 890 Other Statutory Actions
G 196 Franchise Infury O 385 Property Damage 0 740 Railway Labor Act DF 865 RST (405(2)) @ 891 Agriouttural Acts
CO) 362 Permonal Injury « Product Liability 0 751 Family and Medical G 893 Environmental Matera
Medlcal Malpractice Leave Aot 0 895 Freedom of Information
RAI } pied) tees COLVIN RIGHTS atte SPRISONERIPETINIONSS1C) 790 Other Labor Litigatlon [58 AT DAX'SULIS ES Act
© 210 Land Conderunation . 0% 440 Other Civil Righte Habeas Corpus; 0 791 Employee Retirement O 870 Taxea (U.S, Plaintiff © 896 Arbitration
0 220 Foreolosure O 44{ Voting 0 463 Alion Detainee Income Seourlty Act or Defendant) O 899 Adminiatrative Procedure
© 230RentLease & Bjectment | 4 442 Employment 0 3510 Motions to Vaoate ( 871 RS—Third Party - __. AotReview or Appeal of
O 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609 oP” Agenoy Deoision
0 245 Tor Produot Liability Accommodations 7 530 General ‘ 0 950 Constltutionallty of
O 290 All Other Real Property © 445 Asasr, w/Disnbilition «1 535 Death Penalty SORT MMIGR A: Ss State Statutes
. : Employment Other; © 462 Naturalization Apptloation
2 446 Amor, w/DInubilitles ~{ $40 Mandamus & Other (0) 465 Other Immigration
Other O 550 Civil Rights Actions
0 448 Education 0 535 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN Place an “X" in One Box Only)
O 1° Original 2 Removed from O 3 Remanded from 4 Reinstatedor O 5 O 6 Mulddiatriot 6 8 Multidistrict
Proveeding m Stato Court Appellate Court Reopened Ate ener Litigation - Litigation -
(spevify) . Transfer Direct File

 

Cito the U.S. Civil Statute under which you are filing (Do wot cite jurisdlotlonat statutes unless diversity):
42 U.S.C, Sec, 1983 :

Brlof desoription of causes

Allaged violation of 14th Amendment and related state law claims

VI. CAUSE OF ACTION

 

 

 

 

 

 

 

 

VIL REQUESTED INO) cHECK IF THISISA CLASS ACTION DEMANDS CHECK YES only if demanded in complatat;
COMPLAINT: UNDER RULE 23, F.R.CyP, JSURYDEMAND: {Yes (No

VIN, RELATED CASE(S) instruc
IF ANY Geetnsivetions ny DOCKET NUMBER

DATE IGNATURE OF ATTO) 'Y OF RECORD

02/27/2049 Jah Nency Prankel Pelletier

‘FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG, JUDGE

 

 

 

 

 

 

 
 

Case es 5098769 SRSGHREY Ele paki? £9893 af Pt “0

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

      

1. Title of case (name of first party on each side only) Jane Doe | v. City of Northampton

 

2. Category in which the case belongs based upon the numbered nature of suit code listed on the civil cover sheet. (See local
rule 40.1(a)(1)).

I. 160, 400, 410, 441, 535, 830*, 835*, 850, 891, 893, R.23, REGARDLESS OF NATURE OF SUIT.

Ul. 110, 130, 190, 196, 370, 375, 376, 440, 442, 443, 445, 446, 448, 470, 751, 820*, 840*, 895, 896, 899.
[| 120, 140, 150, 151, 152, 153, 195, 210, 220, 230, 240, 245, 290, 310, 315, 320, 330, 340, 345, 350, 355, 360, 362,
itl. 365, 367, 368, 371, 380, 385, 422, 423, 430, 450, 460, 462, 463, 465, 480, 490, 510, 530, 540, 550, 555, 560, 625,

690, 710, 720, 740, 790, 791, 861-865, 870, 871, 890, 950.

*Also complete AO 120 or AO 121. for patent, trademark or copyright cases.

3. Title and number, if any, of related cases. (See local rule 40.1(g}). If more than one prior related case has been filed in this
district please indicate the title and number of the first filed case in this court.

None

 

4. Has a prior action between the same parties and based on the same claim ever been filed in this court?
YES no |%

5. Does the complaint in this case question the constitutionality of an act of congress affecting the public interest? (See 28 USC

§2403)

YES L | NO Vv]
YES [| NO [|

6. Is this case required to be heard and determined by a district court of three judges pursuant to title 28 USC §22847
ee [| x0

7. Do all of the parties in this action, excluding governmental agencies of the United States and the Commonwealth of
Massachusetts (“governmental agencies”), residing in Massachusetts reside in “vy division? - we Le Local Rule 40.1(d)).

YES

If so, is the U.S.A. or an officer, agent or employee of the U.S. a party?

A. If yes, in which ey all of the non-governmental

arties reside?
Central Division [I] Western Division

Eastern Division

B. If no, in which division do the majority of the plaintiffs or the only parties, excluding governmental agencies,

residing in Massachusetts reside?

Eastern Division [| Central Division [ | Western Division L]

8.. If filing a Notice of Removal - are there any motions pending in the state court requiring the attention of this Court? (If yes,
submit a separate sheet identifying the motions)
vs L] v0

(PLEASE TYPE OR PRINT)
ATTORNEY'S NAME Nancy Frankel Pelletier, Esq.

appress Robinson Donovan, P.C., 1500 Main St., Suite 1600, Springfield, MA 01115-5609
TELEPHONE No. (413) 732-2301

 

(CategoryForm1-2019.wpd )

 
 

 

AEE SSE OBESE ETP

Case 3:19-cv-30027¢-MGM Document 5 Filed 03/14/19,-Page 54 of 70

49 o49
COMMONWEALTH OF MASSACHUSETTS
HAMPSHIRE, SS. SUPERIOR COURT
DOCKET NO.
JANE DOE I AND JANE DOE II,
Plaintiffs

Vv.
CITY OF NORTHAMPTON, a lwo
BOARD OF TRUSTEES OF SMITH ne

VOCATIONAL HIGH SCHOOL, [io
ANDREW LINKENHOKER, SUPERINTENDENT. : |

(formerly PRINCIPAL), jjrahq
JOSEPH BIANCA, PRINCIPAL,

(formerly ASSISTANT PRINCIPAL), |
KEVIN BROWN, AMPSHIRESUPERIOR COURT
BRIAN BAGDON, rlAMPS |
CODY HANLON, and
MARY DOES AND JOHN DOES LV, JAN 2.9 2013

HARRY JEKANUWSKI, JR
Defendants CHERKIMARISTRAT!

 

EX PARTE EMERGENCY MOTION FOR LEAVE TO PROCEED
UNDER JANE DOE LAND JANE DOE II PSEUDONYMS

Now come the plaintiffs, Jane Doe I and Jane Doe II, and move ex parte for leave to file
and proceed in the above entitled action under the pseudonyms Jane Doe I and Jane Doe II. In
support of this motion, the plaintiffs state:

1. The above entitled action involves a plaintiff who was sexually assaulted on a
school bus when she was 15 years old and who was further harmed by private and inaccurate

information disclosed by the defendants.
 

 

 

Case 3:19-cv-30027-MGM Document5 Filed 03/14/19” Page 55 of 70

2. As a result of the sexual assault and its aftermath, the plaintiff Jane Doe I was
hospitalized for several days for severe psychological injuries, including suicidal ideation.

3, The plaintiffs reside in this geographic area and if said information is disclosed,
this would result in a further invasion of the plaintiffs’ privacy.

4, The plaintiffs maintain that allowing them to proceed in this action under the
pseudonyms Jane Doe I and Jane Doe II will not be prejudicial to the defendants, and will allow
the plaintiffs to proceed in this action.

5. Jane Doe I] is the mother of the victim and identifying the mother of the plaintiff
victim of sexual assault will in essence disclose the identity of the victim.

6. A copy of the Complaint is attached hereto and incorporated herein.

WHEREFORE, for the reasons stated above, the plaintiff respectfully requests that the
Court allow the plaintiffs to proceed under pseudonyms and allow this action to proceed with the
plaintiffs identified only under the pseudonyms and order that the Complaint filed under the

pseudonym be accepted for filing by the Court.

Respectfully Submitted,
Jane Doe I and Jane Doe II
By Their Attorneys,

Sle ifza fig

Stella Xanthakos, Esquire
BBO No. 536050

Michael Malkovich

BBO No. 315870
Xanthakos & Malkovich
43 Center Street - Suite 101
Northampton, MA 01060
Tel. (413) 584-2764

 

 

 
    
 

   
 
    

Trial Court of Massachusetts .
The Superior Court

 

   
  
  
  

   
   

 

PLAINTIFF(S): Jane Doe |, Jane Doe {! COUNTY

  

ADDRESS: ae Hampshire
DEFENDANT(S): City of Northampton, Board Of Trustees of smith Vocational High Schoo
: Andrew Linkenhoker, Superintendant, (formerly Principal), Kevin Brown, Brian Bagdon,

ATTORNEY: Stella Xanthakos and Michael Malkovich Cody Hanton, and Mary Does and John Does |-y -
ADDRESS; 43 Center St. - Suite 101, Northampton, Ma 01060 ADDRESS: City Hall, 210 Main Street, Northampton, MA 01060
. Phone: (413) 584-2764 ,

BBO: 536050: 315870

! i -

CODE no, TYPE OF ACTION (specify) TRACK HAS A JURY CLAIM BEEN MADE?

AB Tortious Action A ] YES LC]

     
 

   

   
  

   
 

    
  
 
 

 
  
 
  
  

 
      
  
 

   

“If "Other" Please describe: Involving CommonwealthiMunicipality

 
  

  

 

   

R
inna) che ee
(attach additional sheets a8 necessary)

 

   

28,639.00+
2,539.00+

    
  
  

  

 
  
  

    
 

3. Total Chiropractic Any expensog ne nn
4. Total physical therapy expenses |... .
5. Total other expenses (describe PEIOW) orrniniinrnnannrnnnnn nn

   
   
 

41,178.00+

 

Provide a detailed description of claims(s):

 
  

Signature of Attorney/Pro Se Plaintiff: x
RELATED ACTIONS: Please provide the case n

 
 
   

 
 
     

     

CERTIFICATION PURSUANT To SUC RULE 1:48
Plied with requirements of Rute 5 of the Supreme Judicial Court Uniform Rules on Dispute Resolution (SJC

requiring that { Provide my clients with information about court-connected dispute resolution services and discuss with them the
advantages and disadvantages of the vari methods of dispute resolution,

a
oo

   
 
    
   

Signature of Attorney of Record: x

 
 

 
Case 3:19 cv 30027-MGM Document5 Filed 03/14/19 Page 57 of 70
ase 3:19-cv-

 

COMMONWEALTH OF MASSACHUSETTS 45 019
HAMPSHIRE, Ss. | SUPERIOR COURT
DOCKET No.
JANE DOEI AND JANE DOE II,
Plaintiffs
Vv.
CITY OF NORTHAMPTON,
BOARD OF TRUSTEES OF SMITH
VOCATIONAL HIGH SCHOOL,

ANDREW LINKENHOKER, SUPERINTENDENT;

(formerly PRINCIPAL),
JOSEPH BIANCA, PRINCIPAL,

(formerly ASSISTANT PRINCIPAL),
KEVIN BROWN,
BRIAN BAGDON,
CODY HANLON, and
MARY DOES AND JOHN DOES LV,

Defendants

oe

Introduction .

AAMPSHIRE SUPERIOR COUR?

JAN 2.9 2019

JEKANUWSKI, JR
me hire ive

1. Plaintiff Jane Doe Lis an individual who is a former student at Smith Vocational High School.

2. Plaintiff Jane Doe II is an individual] and is the mother of Jane Doe I.

3. Defendant City of Northampton is a municipal corporation whose principal place of business

is in Northampton, Massachusetts, responsible for the funding and operation of Smith Vocational

High School.
IN Aha etnas PE Geet d aah BP Det es al OA OCNPS LA BABE 3 UY ERA RO ey Re ee |
STL Es ei aig Seg Saale aged SE I SSE oi IESE ge SE

Case 3:19-cv-30027-MGM Document 5 Filed 03/14/19 Page 58 O

Vocational High School.

5. Defendant Andrew Linkenhoker is the Superintendent and, ¢ at times relevant to this action,
was the Principal of Smith Vocational High School.

6. Defendant Joseph Bianca is the Principal and, at times relevant to this action, was the
Assistant Principal of Smith Vocational High School.

7 Defendant Brian Bagdon, at times relevant to this action, was employed by Smith Vocational
High School as its varsity wrestling coach.

8. Defendant Kevin Brown, at times relevant to this action, was a Security Officer for Smith
Vocational High School,

9. Defendant Cody Hanlon is an individual who is a former student at Smith Vocational High
School. |

10. Mary and John Does I-V are individuals whose conduct has not yet been fully identified who
contributed to the harm to the plaintiffs,

11. Plaintiffs timely and duly served Presentment letters pursuant to M. G.L. Chapter 258,
Section 4 on defendants City of Northampton and the Trustees of Smith Vocational High School,

12. This court has Jurisdiction pursuant to M.G.L. Chapter 212, Section 3.

13. On or about January 30, 2016, the plaintiff, Jane Doe I, was 15 years old and participated

with the Smith Vocational High School wrestling team at a wrestling tournament.
 

ie eee

Case 3:19-cv-300274MGM Document 5 Filed 03/14/19/Page 59 of 70

14. The wrestling team was transported to the meet in a small school bus provided by Smith
Vocational High School, and the bus was operated by defendant Brian Bagdon, the coach of the
wrestling team.

15. While returning on the bus from the wrestling meet, plaintiff Jane Doe I, who was 15 years
old, was sexually assaulted by defendant Corey Hanlon in the bus, within view of the other
members of the wrestling team, and in close proximity to defendant Bagdon.

16. Neither Coach Bagdon nor a chaperone (name unknown) intervened to stop the sexual
assault or to protect the plaintiff.

17. The incident came to the attention of defendants Joseph Bianca, Vice Principal, Andrew
Linkenhoker, Principal, and Kevin Brown, Security Officer of Smith Vocational High School,
and rather than conducting a proper investigation and taking appropriate actions to protect and
support plaintiff Jane Doe I, they characterized the incident as inappropriate sexual actions and
treated the plaintiff as being at fault.

18. Defendants Bianca and Brown interrogated the plaintiff in the presence of other school
personnel, castigated her for the incident, and issued a two day out of school suspension,

19. Prior to the incident, defendants Bianca and Linkenhoker were aware that the plaintiff was
experiencing emotional and psychological issues,

20. Following the incident, rather than providing emotional support and intervention for the
plaintiff, defendants Bianca, Linkenhoker, and Brown treated the plaintiff as a disciplinary
problem and treated her differently from the male perpetrator of the sexual assault.

21. When information about the sexual assault circulated at the school, the plaintiff became the

target of bullying and harassment by other students,

 

 

 

 

 
the plaintiff's emotional difficulties, and the

interference with her academic and athletic participation at the school, the plaintiff became

despondent, depressed, and severely emotionally distressed.

 
 

~ Oo 14/19 Page 61 of 70
Case 3:19-cv-30027-MGM Document5 Filed 03/ (
29. Jane Doe J eventually transferred to another school, and agents of Smith Vocational High

School caused additional harm by forwarding private (disciplinary) records to her new school,

which included that the Plaintiff had engaged in inappropriate sexual conduct.

Count I: Negligence - Board of Trustees of Smith Vocational High School
M.G.L., c. 258, s 2

30. The plaintiffs incorporate by reference paragraphs | through 29 above, and make them a part

hereof.

coach for the wrestling team and negligently failed to establish procedures, protocols, and/or
guidelines and to properly train him to protect the students under his Supervision as the coach of
the wrestling team.

32. Brian Bagdon, as coach of the wrestling team and an agent of defendant, Smith Vocational
High School, negligently failed to monitor and control the students under his care and
supervision during travel from a wrestling tournament, and as a result, the plaintiff was sexually

assaulted and suffered extreme physical and emotional distress,

properly train him to protect the students under his supervision, and negligently failed to monitor
his performance as a coach.
34. Linkenhoker, as an agent of the Board of Trustees of Smith Vocational High School,

negligently failed to investigate the plaintiff's assault, negligently castigated and disciplined the
 
 

 

Opportunities, and required psychiatric treatment.

Count II: Negli ence - City of Northam ton
M.G.L, ¢.258, 3,2

42. Atall times relevant to this action, defendant Andrew Linkenhoker was acting under color of
State law.

43. Defendant Linkenhoker, as Principal of Smith Vocational High School, had a duty to
conduct a proper investigation into the sexual assault of the plaintif£, a duty to recognize a 15-
year-old would be a victim pursuant to Massachusetts law, a duty to provide emotional support

and protection within the school environment, and a duty to protect the plaintiff’s federal and
 
   

Case 3:19-cv-30027(MGM Document 5 Filed 03/14/19 ,-Page 64 of 70

state due process rights and equal protection with respect to imposing discipline and protecting
the plaintiff’s right to education;

44, Defendant Linkenhoker deprived Jane Doe J of her constitutional rights to equal protection,
including but not limited to treating the plaintiff Jane Doe I, differently from the male
perpetrator of the sexual assault,

45. Linkenhoker deprived the plaintiff of her constitutionally protected due process rights by
imposing discipline on the plaintiff, despite the fact that she was the victim of a sexual assault,
and depriving her of the right to pursue her education without interference.

46. Linkenhoker, intentionally, willfully and without justification, deprived the plaintiff of her
rights, privileges, and immunities secured to her by the Constitution and the laws of the United
States, including, but not limited to, her rights to equal protection of law and due process rights
to her obtaining education free from interference.

47. Asa result of the violation of her tights, the plaintiff suffered extreme emotional and

physical distress and loss of education opportunity.

Count IV: 42 U.S.C. § 1983 - Joseph Bianca
48. The plaintiffs incorporate by reference paragraphs 1 through 47 above, and make them a part
hereof.
49. At all times relevant to this action, defendant Joseph Bianca was acting under color of state
law.
50. Defendant Bianca, as Vice Principal of Smith Vocational High School, had a duty to conduct

a proper investigation into the sexual assault of the plaintiff, a duty to provide emotional support

 

 

 

 

 
 

Case 3:19-cv-30027-MGM Document5 Filed 03/14/18 Page 65 of 70

and protection within the school environment and to protect the plaintiff’s federal and state due
process rights with respect to imposing discipline and protecting the plaintiff’s right to education.
51. Defendant Bianca deprived the plaintiff, Jane Doe I, of her constitutional rights to equal
protection, including but not limited to treating Jane Doe I differently from the male perpetrator
of the sexual assault.

52. Bianca deprived the plaintiff of her constitutionally protected due process rights by imposing
discipline on the plaintiff, despite the fact that she was the victim of a sexual assault, and
depriving her of the right to pursue her education without interference.

53. Bianca, intentionally, willfully and without justification, deprived the plaintiff, of her rights,
privileges and immunities secured to her by the Constitution and the laws of the United States,
including, but not limited to, her rights to equal protection of law and due process rights to her
obtaining education free from interference.

54. As a result of the violation of her rights, the plaintiff suffered extreme emotional and

physical distress and loss of education opportunity.

Count V: 42 U.S.C, § 1983 - Kevin Brown
55. The plaintiffs incorporate by reference paragraphs 1 through 54 above, and make them a part
hereof.
56. At all times relevant to this action, defendant Kevin Brown was acting under color of state
law.
57. Defendant Brown, as the Security Officer of Smith Vocational High School, had a duty to

conduct a proper investigation into the sexual assault of the plaintiff, a duty to provide emotional
CERT Mi REP RU PES UNTER aD TERE EY, Rate Pe * i

Ee

Case 3:19-cv-30027/MGM Document Filed 03/14/19,Page 66 of 70

support and protection within the school environment, and a duty to protect the plaintiff’s federal
and state due process rights with respect to imposing discipline and protecting the plaintiff's
right to education.

58. Brown deprived the plaintiff of her constitutionally protected rights by imposing discipline
on the plaintiff, despite the fact that she was the victim of a sexual assault, and depriving her of
the right to pursue her education without interference.

59. Brown, intentionally, willfully and without justification, deprived the plaintiff, of her rights,
privileges and immunities secured to her by the Constitution and the laws of the United States,
including, but not limited to, her tights to equal protection of law and due process rights to her
obtaining education free from interference.

60. As a result of the violation of her rights, the plaintiff suffered extreme emotional and

physical distress and loss of education opportunity.

Count VI: Assault - Cody Hanlon
61. The plaintiffs incorporate by reference paragraphs 1 through 60 above, and make them a part
hereof.
62. Defendant Cody Hanlon assaulted the plaintiff, by putting her in fear and apprehension of an
indecent, sexual assault.
63. As a direct and proximate result of defendant Hanlon’s assault, the plaintiff suffered

damages, including, but not limited to, fear and extreme emotional distress.

Count VI: Battery - Cody Hanlon

 

 

 
PE OEE EE SSE aE eB eS SPST Be
1

Case 3:19-cv-30027-MGM Document5 Filed 03/14/19 Page 67 of 70

   

64. The plaintiffs incorporate by reference paragraphs 1 through 63 above, and make them a part
hereof.

65. Defendant Cody Hanlon sexually assaulted and battered the plaintiff, by engaging in non-
consensual sexual contact. | |

66. Asa direct and proximate result of defendant Hanlon’s sexual battery, the plaintiff suffered
damages, including, but not limited to, extreme emotional distress, physical injury,

embarrassment, and other damages.

Count VI: Intentional Infliction of Emotional Distress - Cody Hanlon
67. The plaintiffs incorporate by reference paragraphs 1 through 66 above, and make them a part
hereof.
68. Defendant Hanlon willfully and intentionally subjected the plaintiff to-extreme and |
outrageous conduct by sexually assaulting her, knowing that the assault would cause extreme |
emotional distress.
69. Asa direct and proximate result of defendant Hanlon’s conduct, the plaintiff suffered
damages, including, but not limited to, extreme emotional distress, physical injury,

embarrassment, and other damages.

Count VII: Negligent Infliction of Emotional Distress -
Board ofTrustees of Smith Vocational High School -
M.G.L. c. 258, s. 2

 

70. The plaintiffs incorporate by reference paragraphs 1 through 69 above, and make them a part —

hereof.

 
 

    

 

Case 3:19-cv-30027-MGM Document 5 Filed 03/14/19" “Page 68 of 70
71. Plaintiff Jane Doe II attempted to intervene to protect her daughter from the hostile
environment in the school, the unjustified disciplinary actions taken against her daughter, and the
extreme emotional distress her daughter was suffering as a result of the assault and her
daughter’s fragile mental and emotional state.

72, Defendants Linkenhoker, Bianca, and Brown, as agents of the Trustees of Smith Vocational
High School, negligently accused plaintiff Jane Doe II’s daughter of initiating the sexual assault
and demeaned her daughter’s character concerning the incident and her daughter’s mistreatment
at Smith Vocational High School.

73. The statements of defendant Linkenhoker, Bianca, and Brown were untrue, and constituted
extreme and outrageous conduct, which the defendants knew, or should have known, would
cause severe emotional distress to plaintiff Jane Doe II.

74. As a result of defendants Linkenhoker, Bianca, and Brown, plaintiff Jane Doe II suffered

extreme emotional distress, embarrassment, depression, and other damages.

_ Count VIII: Loss of Consortium - Board of Trustees of Smith Vocational High School -
M.G.L. c. 258, s, 2

 

75. The plaintiffs incorporate by reference paragraphs | through 74 above, and make them a part
hereof.

76. As a direct and proximate result of the negligent conduct of Andrew Linkenhoker, J oseph
Bianca, and Kevin Brown, the plaintiff, Jane Doe II, suffered the loss of consortium of her
daughter, Jane Doe I.

77. The severe harm caused by the conduct by the defendants towards Jane Doe I resulted in

Jane Doe II suffering the loss of support, love, comfort, and companionship of her daughter.

 
 

Count IX: Defamation - Joseph Bianca, Mary and John Does LV,
_ and Board of Trustees of Smith Vocational High School

81. Asa direct result of the slanderous and libelous comments, Jane Doe J suffered harm to her

reputation and was subject to ridicule.

Prayer For Relief

 
eR Sh RS city Me Te PAT of BLES SEES EE VAS SEES EEE BT ae TA

j

Case 3:19-cv-30027-MGM Document 5 Filed 03/14/19~-Page 70 of 70

 

Respectfully Submitted,
Jane Doe-I and Jane Doe II
By Their Attorneys,

“< kc ‘(29 hq

Stélla Xanthakos, Esquire
BBO No. 536050

Michael Malkovich

BBO No. 315870
Xanthakos & Malkovich
43 Center Street - Suite 101
Northampton, MA 01060
Tel. (413) 584-2764

JURY DEMAND
The plaintiffs respectfully request a jury trial on all so triable issues.

Stella Xanthakos, Esquire

 

 
